Exhibit 10.8

CREDIT AGREEMENT

dated as of

July 2, 2007

AMERICAN APPAREL, INC.

As Lead Borrower

For

THE BORROWERS PARTY HERETO

THE BORROWERS PARTY HERETO

THE FACILITY GUARANTORS PARTY HERETO

LASALLE BUSINESS CREDIT, LLC,

AS AGENT FOR LASALLE BANK MIDWEST NATIONAL ASSOCIATION,

ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE,

As Administrative Agent and Collateral Agent

and

THE LENDERS PARTY HERETO

and

LASALLE BANK NATIONAL ASSOCIATION,

As Issuing Bank

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I       1

SECTION 1.01

   Definitions    1

SECTION 1.02

   Terms Generally    38

SECTION 1.03

   Accounting Terms; GAAP    38 ARTICLE II Amount and Terms of Credit    39

SECTION 2.01

   Commitment of the Lenders    39

SECTION 2.02

   Reserves; Changes to Reserves    39

SECTION 2.03

   Making of Loans    40

SECTION 2.04

   Overadvances    41

SECTION 2.05

   Swingline Loans    42

SECTION 2.06

   Notes    42

SECTION 2.07

   Mandatory Principal and Interest Payments on Loans    43

SECTION 2.08

   Conversion and Continuation of Loans    43

SECTION 2.09

   Alternate Rate of Interest for Loans    44

SECTION 2.10

   Change in Legality    45

SECTION 2.11

   Default Interest    45

SECTION 2.12

   Letters of Credit    46

SECTION 2.13

   Increased Costs    50

SECTION 2.14

   Optional Prepayment of Loans; Reimbursement of Lenders    51

SECTION 2.15

   Mandatory Prepayment; Commitment Termination; Cash Collateral    52

SECTION 2.16

   Cash Management; Application of Payments    53

SECTION 2.17

   Fees    57

SECTION 2.18

   Maintenance of Loan Account; Statements of Account    58

SECTION 2.19

   Payments    58

SECTION 2.20

   Settlement Amongst Revolving Credit Lenders    60

SECTION 2.21

   Taxes    61

SECTION 2.22

   Mitigation Obligations; Replacement of Lenders    63

SECTION 2.23

   Designation of Lead Borrowers as Borrowers’ Agent    64

SECTION 2.24

   Security Interests in Collateral    64 ARTICLE III Representations and
Warranties    65

SECTION 3.01

   Organization; Powers    65

SECTION 3.02

   Authorization; Enforceability    65

SECTION 3.03

   Governmental Approvals; No Conflicts    65

SECTION 3.04

   Financial Condition    66

SECTION 3.05

   Properties    66

SECTION 3.06

   Litigation and Environmental Matters    66

SECTION 3.07

   Compliance with Laws and Agreements    67

SECTION 3.08

   Investment and Holding Company Status    67

SECTION 3.09

   Taxes    67

SECTION 3.10

   ERISA    67

SECTION 3.11

   Disclosure    68

SECTION 3.12

   Subsidiaries    68

 

ii



--------------------------------------------------------------------------------

SECTION 3.13

   Insurance    68

SECTION 3.14

   Labor Matters    68

SECTION 3.15

   Security Documents    69

SECTION 3.16

   Federal Reserve Regulations    69

SECTION 3.17

   Solvency    69

SECTION 3.18

   Licenses; Permits    69 ARTICLE IV Conditions    70

SECTION 4.01

   Closing Date    70

SECTION 4.02

   Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit
   73 ARTICLE V Affirmative Covenants    74

SECTION 5.01

   Financial Statements and Other Information    74

SECTION 5.02

   Notices of Material Events    76

SECTION 5.03

   Information Regarding Collateral    76

SECTION 5.04

   Existence; Conduct of Business    77

SECTION 5.05

   Payment of Obligations    77

SECTION 5.06

   Maintenance of Properties    77

SECTION 5.07

   Insurance    77

SECTION 5.08

   Books and Records; Inspection and Audit Rights; Appraisals; Accountants    78

SECTION 5.09

   Physical Inventories    79

SECTION 5.10

   Compliance with Laws    80

SECTION 5.11

   Use of Proceeds and Letters of Credit    80

SECTION 5.12

   Additional Subsidiaries    80

SECTION 5.13

   Further Assurances    81 ARTICLE VI Negative Covenants    81

SECTION 6.01

   Indebtedness and Other Obligations    81

SECTION 6.02

   Liens    82

SECTION 6.03

   Fundamental Changes    82

SECTION 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions    82

SECTION 6.05

   Asset Sales    82

SECTION 6.06

   Equity Issuances    83

SECTION 6.07

   Restricted Payments; Certain Payments of Indebtedness    83

SECTION 6.08

   Transactions with Affiliates    84

SECTION 6.09

   Restrictive Agreements    84

SECTION 6.10

   Amendment of Material Documents    84

SECTION 6.11

   Financial Performance Covenants    85

SECTION 6.12

   Fiscal Year    85

SECTION 6.13

   ERISA    85

SECTION 6.14

   Environmental Laws    86

SECTION 6.15

   Additional Subsidiaries    86 ARTICLE VII Events of Default    86

SECTION 7.01

   Events of Default    86

 

iii



--------------------------------------------------------------------------------

SECTION 7.02

   Remedies on Default    90

SECTION 7.03

   Application of Proceeds    90 ARTICLE VIII The Agents    91

SECTION 8.01

   Appointment and Administration by Administrative Agent    91

SECTION 8.02

   Appointment of Collateral Agent    91

SECTION 8.03

   Sharing of Excess Payments    92

SECTION 8.04

   Agreement of Applicable Lenders    92

SECTION 8.05

   Liability of Agents    92

SECTION 8.06

   Notice of Default    93

SECTION 8.07

   Credit Decisions    94

SECTION 8.08

   Reimbursement and Indemnification    94

SECTION 8.09

   Rights of Agents    95

SECTION 8.10

   Notice of Transfer    95

SECTION 8.11

   Successor Agents    95

SECTION 8.12

   Relation Among the Lenders    95

SECTION 8.13

   Reports and Financial Statements    96

SECTION 8.14

   Agency for Perfection    96

SECTION 8.15

   Delinquent Lender    97 ARTICLE IX Miscellaneous    98

SECTION 9.01

   Notices    98

SECTION 9.02

   Waivers; Amendments    98

SECTION 9.03

   Expenses; Indemnity; Damage Waiver    100

SECTION 9.04

   Successors and Assigns    102

SECTION 9.05

   Survival    105

SECTION 9.06

   Counterparts; Integration; Effectiveness    105

SECTION 9.07

   Severability    105

SECTION 9.08

   Right of Setoff    106

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process    106

SECTION 9.10

   WAIVER OF JURY TRIAL    107

SECTION 9.11

   Press Releases and Related Matters    107

SECTION 9.12

   Headings    108

SECTION 9.13

   Interest Rate Limitation    108

SECTION 9.14

   Additional Waivers    108

SECTION 9.15

   Confidentiality    111

SECTION 9.16

   Patriot Act    111

SECTION 9.17

   Foreign Asset Control Regulations    112

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Assignment and Acceptance (Revolving Credit Loans) Exhibit
B:    Form of Customs Broker Agreement Exhibit C:    Notice of Borrowing Exhibit
D-1:   

Form of Revolving Credit Note Exhibit E:    Form of Swingline Note Exhibit F:   
Intentionally Deleted Exhibit G:    Intentionally Deleted Exhibit H:    Form of
Joinder Exhibit I:    Form of DDA Notification Exhibit J:    Form of Credit Card
Agreement Exhibit K:    Form of Compliance Certificate Exhibit L:    Form of
Borrowing Base Certificate Exhibit M:    Financial Performance Covenants

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:    Borrowers Schedule 1.2:    Lenders and Commitments Schedule
2.18(a):    DDAs Schedule 2.18(b):    Credit Card Arrangements Schedule
2.18(c)(iii):    Blocked Accounts Schedule 2.18(h):    Disbursement Accounts
Schedule 3.01:    Organization Information Schedule 3.05(a):    Title Exceptions
Schedule 3.05(b):    Intellectual Property Title Exceptions Schedule 3.05(c)(i):
   Owned Real Estate Schedule 3.05(c)(ii):    Leased Real Estate Schedule 3.06:
   Disclosed Matters Schedule 3.12:    Subsidiaries; Joint Ventures Schedule
3.13:    Insurance Schedule 3.14:    Collective Bargaining Agreements Schedule
6.01:    Existing Indebtedness Schedule 6.02:    Existing Encumbrances Schedule
6.04:    Existing Investments

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 2, 2007 among:

(a) AMERICAN APPAREL, INC., a corporation organized under the laws of the State
of California, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California, for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers now or hereafter party hereto; and

(c) the BORROWERS now or hereafter party hereto; and

(d) the FACILITY GUARANTORS now or hereafter party hereto; and

(e) LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 25 Braintree Hill Office Park, Braintree, Massachusetts 02184, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties; and

(f) LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 25 Braintree Hill Office Park, Braintree, Massachusetts 02184, as collateral
agent (in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of the other Credit Parties; and

(g) the LENDERS party hereto; and

(h) LASALLE BANK NATIONAL ASSOCIATION, a national banking association with
offices at 135 South LaSalle Street, Chicago, Illinois 60603, as Issuing Bank;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

ARTICLE I

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.14.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (i) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, or
(iii) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.

 

1



--------------------------------------------------------------------------------

“Account Debtor” has the meaning assigned to such term in the Security
Agreement.

“Acquisition” means (a) an Investment in or a purchase of a Controlling interest
in Capital Stock of a Person, (b) a purchase or acquisition of all or
substantially all of the assets or properties of a Person or of any business
unit of a Person, (c) any merger or consolidation of any Person with any other
Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets or a Controlling interest
in the Capital Stock of any Person, in each case in any transaction or group of
transactions which are part of a common plan.

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, or (ii) any Person that directly or indirectly through
one or more intermediaries Controls, is Controlled by or is under common Control
with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to- market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is

 

2



--------------------------------------------------------------------------------

party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“American Apparel Canada Credit Agreement” means that certain Credit Agreement
to be entered in to amongst 9001-9134 Quebec Inc., a company organized under the
laws of the Province of Quebec, or itself and as agent for the other borrowers
party thereto, the borrowers party thereto; 9072-1416 Quebec Inc., a company
organized under the laws of the Province of Quebec, (the “Guarantor”); LaSalle
Business Credit, LLC, as agent for ABN AMRO BANK NV (Canada Branch), acting
through its division, LaSalle Retail Finance, as administrative agent for its
own benefit and the benefit of the other Credit Parties (as named therein);
LaSalle Business Credit, LLC, as agent for ABN AMRO BANK NV (Canada Branch),
acting through its division, LaSalle Retail Finance, as collateral agent for its
own benefit and the benefit of the other Credit Parties; the LENDERS party
thereto; and ABN AMRO BANK NV (Canada Branch), as Issuing Bank thereunder.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders, the Required Revolving Credit
Lenders or all Lenders, as applicable.

“Applicable Margin” means the following:

 

LIBO

Applicable Margin

  

Prime Rate

Applicable Margin

2.00%

   0%

“ Appraisal Percentage” means 90%.

“Appraised Fixed Assets Liquidation Value” means, as to any Eligible Fixed
Assets, the appraised liquidation value of such Eligible Fixed Assets determined
as of the Closing Date, on a date approximately 60 days after the Closing Date
(which appraisal may result in the adjustment of the value of any Eligible Fixed
Assets downward, but not upward), and annually thereafter, in accordance with an
independent appraisal reasonably acceptable to the Administrative Agent, which
appraisal shall assume, among other things, a marketing time of not greater than
six (6)months. In connection with any annual appraisal, at the Borrowers’
request any new Equipment not previously included as Eligible Fixed Assets may
be so included.

“Appraised Inventory Liquidation Value” means the product of (a) the Cost of
Eligible Inventory, multiplied by (b) that percentage, determined from the then
most recent appraisal of the Borrowers’ Inventory undertaken at the request of
the Administrative Agent as permitted by

 

3



--------------------------------------------------------------------------------

the terms of this Agreement, to reflect the appraiser’s estimate of the net
recovery on the Borrower’s Inventory in the event of an in-store liquidation of
that Inventory.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A, or any other form approved by the Administrative Agent.

“Availability” means the lesser of (a), (b) or (c), where:

(a) is the result of:

(i) The Revolving Credit Ceiling,

Minus

(ii) The aggregate unpaid balance of Revolving Loan Credit Extensions to, or for
the account of, the Borrowers;

(b) is the result of:

(i) Borrowing Base,

Minus

(ii) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Borrowers.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable are being paid on a timely basis and consistent with past
practices.

“Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in its reasonable discretion as being appropriate (a) to
reflect the impediments to the Agents’ ability to realize upon the Collateral,
(b) to reflect costs, expenses and other amounts that the Agents may incur or be
required to pay to realize upon the Collateral, including, without limitation,
on account of rent, Permitted Encumbrances, and customs and duties, and (c) on
account of Cash Management and Bank Products.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent or any of its Affiliates (other than Cash Management
Services), including, without limitation, on account of (a) credit cards,
(b) Hedge Agreements, (c) investments, and (d) equipment leases.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Blocked Account Agreement” has the meaning provided in SECTION 2.16(c).

 

4



--------------------------------------------------------------------------------

“Blocked Account Banks” means the banks with whom deposit accounts in which
funds of any of the Loan Parties from one or more DDAs are concentrated is
maintained and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the Lead Borrower, the Persons named on
Schedule 1.1 annexed hereto, and each other Person who shall from time to time
enter into a Joinder Agreement.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the Appraisal Percentage of the Appraised Inventory Liquidation Value;

plus

(b) with respect to any Eligible Letter of Credit, the Appraisal Percentage of
the Appraised Value of the Inventory supported by such Eligible Letter of
Credit, multiplied by the Cost of such Inventory when completed, net of
Inventory Reserves;

plus

(c) the face amount of Eligible Wholesale Receivables (net of Receivables
Reserves applicable thereto) multiplied by the Receivables Advance Rate;

plus

(d) in the sole and exclusive discretion of the Administrative Agent, from and
after (i) receipt by Administrative Agent of an updated appraisal of the
Borrowers’ Equipment in form and substance acceptable to the Administrative
Agent in its sole and exclusive discretion, and (ii) Senior Debt to Consolidated
EBITDA less than 3.50 to 1.00 for a minimum of three (3) consecutive months, a
single Credit Extension in an amount equal to the lesser of (i) eighty percent
(80%) of Appraised Fixed Assets Liquidation Value of Eligible Fixed Assets (less
Equipment Reserves); or (ii) $2,500,000, which will be thereafter be reduced
monthly on the first day of each month by the Equipment Reduction Amount;

minus

(e) the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(e).

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.03.

“Breakage Costs” has the meaning provided in SECTION 2.14(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed; provided, however, that when used in connection with a LIBO Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Affiliate” means any Affiliate of the Borrower, whether now existing
or hereafter created or acquired, organized under the laws of Canada.

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP
and (b) Capital Lease Obligations incurred by the Loan Parties during such
period, calculated without duplication for any items included in subsection (a),
above.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties, under the sole and exclusive dominion and
control of the Collateral Agent, in the name of the Collateral Agent or as the
Collateral Agent shall otherwise direct, in which deposits are required to be
made in accordance with SECTION 2.12(j).

“Cash Management Services” means, without limitation, any one or more of the
following types or services or facilities provided to any Loan Party by the
Administrative Agent

 

6



--------------------------------------------------------------------------------

or any of its Affiliates: (a) ACH transactions, (b) deposit and other accounts,
and (c) cash management, including, without limitation, controlled disbursement
services.

“Cash Receipts” has the meaning provided therefor in SECTION 2.16(d).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a) any “change in/of control” or “sale” or “disposition” or similar event as
defined in any Charter Document of any Loan Party or in any Material Agreement,
or any document governing Material Indebtedness of any Loan Party, provided that
the purchase by Dov Charney of all of the issued and outstanding shares of stock
or membership interest held by Sang Ho Lim in the Lead Borrower or American
Apparel, LLC shall not constitute a Change in Control; or

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of the Lead
Borrower by Persons who were neither (i) nominated by the board of directors of
the Lead Borrower nor (ii) appointed by directors so nominated; or

(c) except with respect to existing stockholders, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such person shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time) directly or indirectly of twenty-five percent
(25%) or more (on a fully diluted basis) of the total then outstanding Capital
Stock of the Lead Borrower, whether as a result of the issuance of securities of
the Lead Borrower, a merger, consolidation, liquidation or dissolution of the
Lead Borrower, a direct or indirect transfers of securities or otherwise; or

(d) except in connection with existing stockholder agreements, the Lead Borrower
fails at any time to own, directly or indirectly, 100% of the Capital Stock of
each other Loan Party (other than American Apparel, LLC) free and clear of all
Liens (other than the Liens in favor of the Collateral Agent, for its own
benefit and the ratable benefit of the other Credit Parties and Permitted
Encumbrances set forth in clause (n) of the definition of Permitted
Encumbrances)), except where such failure is as a result of a transaction
permitted by the Loan Documents; or

(e) Dov Charney fails to own at least 50% of the Capital Stock of each of the
Lead Borrower and American Apparel, LLC.

Notwithstanding anything in this definition of “Change of Control” to the
contrary, the consummation of the merger and the related transactions expressly
set forth in the Merger Agreement shall for purposes of this definition not be
considered to be a “Change of Control.”

 

7



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Credit Party (or, for purposes of SECTION
2.12, by any lending office of such Credit Party or by such Credit Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.

“Charges” has the meaning provided therefor in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement, its by-laws and all shareholder or
other equity holder agreements, voting trusts and similar arrangements to which
such Person is a party or which is applicable to its Capital Stock, and all
other arrangements relating to the Control or management of such Person.

“Closing Date” means July 2, 2007.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of the Borrowers.

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder to make Credit Extensions to the Borrowers in the amount
set forth opposite its name on Schedule 1.2 hereto or as may subsequently be set
forth in the Register from time to time. As of the Closing Date, the Commitments
aggregate $75,000,000.

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder to make Credit Extensions to the
Borrowers, in the amount set forth opposite such Lender’s name on Schedule 1.2
hereto or as may subsequently be set forth in the Register from time to time.

“Compliance Certificate” has the meaning provided in SECTION 5.01(c).

“Concentration Account” has the meaning provided in SECTION 2.16(d).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income for such period, plus
(b) depreciation, amortization, and all other non-cash charges that were
deducted in determining Consolidated Net Income for such period, plus
(c) provisions for Taxes based on income that were deducted in determining
Consolidated Net Income for such period, plus (d) Consolidated Interest Expense
that was deducted in determining Consolidated Net Income for such period, plus
(e) the increase in deferred rent for the period, if any, or minus (f) the
decrease in deferred rent for the period, if any, plus (g) litigation expenses
related to the existing sexual harassment suits, not to exceed $2,000,000 in the
aggregate, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated EBITDAR” means, with respect to any Person for any period, the sum
of (a) Consolidated EBITDA of such Person for such period plus (b) the aggregate
amount of any payments made by any Loan Party or their respective Subsidiaries
pursuant to any Lease.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) (i) Consolidated EBITDA for such period, minus
(ii) Capital Expenditures, net of Capital Lease Obligations, made during such
period, minus (iii) shareholder distributions made during such period, to
(b) Debt Service Charges during such period, all as determined on a Consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto and all net costs under Hedge Agreements, but
excluding any non-cash or deferred interest financing costs, all as determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded (i) the income (or loss) of such
Person in which any other Person has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to such Person
during such period, (ii) the income (or loss) of such Person accrued prior to
the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (iii) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Charter Documents or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary; provided, further however, Consolidate Net Income shall be
increased or decreased by extraordinary items, as determined by the Borrowers’
independent public accountants, and as shown as such on the Borrowers’
consolidated financial statements,

 

9



--------------------------------------------------------------------------------

and subject to the sole discretion by LaSalle as to whether to adjust
Consolidated Net Income by such extraordinary items, and in any event shall not
be duplicative of any litigation expenses included in the calculation of
Consolidated EBITDA.

“Control” means the possession, directly or indirectly, of the power (a) to vote
25% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the average cost of purchases, as reported on the Borrowers’ stock
ledger based upon the Borrowers’ accounting practices, which practices are in
effect on the Closing Date.

“Credit Card Agreements” has the meaning provided in SECTION 2.16(c).

“Credit Extensions” means, as of any day, the sum of (a) the principal balance
of all Loans then outstanding, and (b) the then amount of the Letter of Credit
Outstandings.

“Credit Party” means (a) the Lenders, (b) the Agents and their Affiliates,
(c) the Issuing Bank, (d) the beneficiaries of each indemnification obligation
undertaken by any Borrower under any Loan Document, (e) any Person providing
Cash Management Services or Bank Products to any Borrower, (f) any other Person
to whom Obligations under this Agreement and other Loan Documents are owing, and
(g) the successors and assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents,
outside consultants for the Agents (including, without limitation, inventory,
receivables and real estate appraisers, commercial finance examiners and
environmental engineers), in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Agents or any Lender, including the
reasonable fees, charges and disbursements of counsel and outside consultants
for each of the Agents (including, without limitation, inventory, receivables
and real estate appraisers, commercial finance examiners and environmental
engineers), in connection with the enforcement or protection of their rights in
connection with the Loan Documents, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Lenders who are not the Agents
shall be entitled to reimbursement for no more than one counsel representing all
such Lenders (absent a conflict of interest in which case the Lenders may engage
and be reimbursed for additional counsel).

 

10



--------------------------------------------------------------------------------

“Customs Broker Agreement” means an agreement in substantially the form attached
as Exhibit B annexed hereto, among a Borrower, a customs broker or other
carrier, and the Collateral Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of the
Collateral Agent and agrees, upon notice from the Collateral Agent, to hold and
dispose of the subject Inventory and other property solely as directed by the
Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties, including without limitation, those listed on Schedule 2.18(a). All
funds in such DDAs shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense, plus (ii) principal payments made or required to be made on
account of Indebtedness (including, without limitation, on account of Capital
Lease Obligations) for such period, plus (iii) all Restricted Payments, other
than shareholder distributions, made in cash during such period, in each case
determined in accordance with GAAP.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.11.

“Delinquent Lender” has the meaning provided in SECTION 8.15.

“Dilution Factor” means the percentage reduction in collectibility of the
subject Accounts, as set forth in the then most recent field examination thereof
and tested on a trailing twelve (12) month basis, with respect to items such as
uncollectibility, dispute, contra, offset, credit write-off, return of goods and
similar matters, as determined by the Administrative Agent, in its sole
reasonable discretion.

“Disbursement Accounts” shall have the meaning set forth in SECTION 2.16(h).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having a combined capital and surplus in
excess of $300,000,000, or any Affiliate of any Credit Party, or a Related Fund
of any Credit Party, or any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities. For the purposes of this Agreement,
“Related Fund” shall mean, with respect to any Credit Party which is a fund that
invests in loans, any other such fund managed by the same investment advisor as
such Credit Party or by an Affiliate of such Credit Party or such advisor.

 

11



--------------------------------------------------------------------------------

“Eligible Fixed Assets” means Equipment owned by a Borrower, in each case
acceptable to the Administrative Agent in its reasonable discretion to be
eligible for inclusion in the calculation of the Borrowing Base, and without
limiting the foregoing satisfies each of the following conditions:

(a) the Collateral Agent has a perfected first-priority lien in such Equipment
for the benefit of the Secured Parties (subject to Liens specified in clauses
(a) and (e) of the definition of Permitted Encumbrance but solely to the extent
such Liens have priority by operation of Applicable Law over the Liens granted
the Collateral Agent); and

(b) Such Equipment has been appraised by a third party appraiser reasonably
acceptable to the Collateral Agent; and

(c) Such Equipment does not consist of retail fixtures and equipment;

(d) As to which Equipment, the Borrowers are in material compliance with the
representations, warranties and covenants set forth in the Security Agreement;
and

(e) The Collateral Agent shall have received an access agreement (containing,
among other things, a lien waiver and the right of the Collateral Agent to
remove such Equipment from the Real Estate) executed by the Person owning the
real property (if not a Borrower) in which such Equipment is located on terms
acceptable to the Collateral Agent; and

(f) As to any Equipment acquired in a Permitted Acquisition, (i) the Collateral
Agent shall have received (A) the results of appraisals of such Equipment to be
acquired in such Acquisition and (B) such other due diligence as the Collateral
Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Collateral Agent, and (ii) the Collateral Agent shall have
determined an advance rate with respect to such Equipment acceptable to the
Agents.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible Letter of Credit Inventory, and (ii) items of
Inventory of a Borrower that are raw materials, or finished goods, merchantable
and readily saleable to the public, at retail or at wholesale, in the ordinary
course deemed by the Administrative Agent, in its reasonable discretion, to be
eligible for inclusion in the calculation of the Borrowing Base, that are not
excluded as ineligible by virtue of the one or more of the criteria set forth
below. Without limiting the foregoing, none of the following shall be deemed to
be Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower, or is leased by or is on
consignment to a Borrower, or as to which the Borrowers do not have good and
valid title thereto;

(b) Inventory (other than any Eligible Letter of Credit Inventory) that is not
located in the United States of America (or any territories or possessions
thereof) at a location that is owned or leased by the Borrowers;

(c) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are

 

12



--------------------------------------------------------------------------------

obsolete or slow moving, or custom items, work in process, or that constitute
spare parts or supplies used or consumed in a Borrower’s business or (iv) are
bill and hold goods;

(d) Inventory that represents goods that do not conform in all material respects
to the representations and warranties contained in this Agreement or any of the
Security Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties;

(f) Inventory which consists of samples, labels, bags, packaging or shipping
materials, supplies, and other similar non-merchandise categories;

(g) Inventory as to which insurance in compliance with the provisions of SECTION
5.07 hereof is not in effect;

(h) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Borrower has accepted a deposit therefor; or

(i) Inventory acquired in a Permitted Acquisition, unless (i) the Agents shall
have conducted (A) appraisals of such Inventory to be acquired in such
Acquisition and (B) such other due diligence as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents, and (ii) the Agents shall have determined an advance rate with
respect to such Inventory.

“Eligible Letter of Credit Inventory” means, as of the date of determination
thereof (without duplication of other Eligible Inventory), Inventory:

(a) Not yet delivered to a Borrower;

(b) The purchase of which is supported by a Commercial Letter of Credit or
having an initial expiry within sixty (60) days after the date of initial
issuance of such Commercial Letter of Credit;

(c) For which a bill of lading or other the document of title names a Borrower
as consignee, in each case as to which the Collateral Agent has control over the
bill of lading or other documents of title which evidence ownership of the
subject Inventory (such as by the delivery of a Customs Broker Agreement); and

(d) Which otherwise would constitute Eligible Inventory.

“Eligible Wholesale Receivables” means Accounts arising from the sale of the
Loan Parties’ Inventory at wholesale to Persons who intend to resell such
Inventory (as opposed to Accounts arising from sales at retail to consumers)
which arise in the ordinary course of business, which have been earned by
performance. Except as otherwise agreed by the Administrative Agent, none of the
following shall be deemed to be Eligible Wholesale Receivables:

(a) Any Account which shall have remained outstanding for more than sixty
(60) days past the original due date or ninety (90) days past the invoice date
or which shall have been charged off in whole or in part.

 

13



--------------------------------------------------------------------------------

(b) Any Account which is payable in any currency other than Dollars.

(c) Any Account which arises out of the sale by any Borrower of goods consigned
or delivered to such Borrower or to the Account Debtor on sale or return terms
(whether or not compliance has been made with the applicable provisions of the
UCC).

(d) Any Account which arises out of any sale made on a basis other than upon
credit terms usual to the business of a Borrower.

(e) Any Accounts which are owed by any Account Debtor whose principal place of
business or most recent billing address is not within the continental United
States, Hawaii or Puerto Rico.

(f) Any Accounts which are owed by any Account Debtor, fifty percent (50%) or
more of whose total Accounts shall have remained outstanding for more than sixty
(60) days past the original due date or ninety (90) days past the invoice date.

(g) Any Accounts which are owed by any Affiliate or any employee of any
Borrower.

(h) Any Accounts to the extent that the Account Debtor asserts or is entitled to
any claim, counterclaim, set off, or chargeback (other than under a Borrower’s
customary return policy).

(i) Any Accounts which are evidenced by chattel paper or an instrument of any
kind.

(j) Any Accounts as to which the Account Debtor shall have been identified by
any Borrower in its computer files as of such date as having (i) commenced or
had commenced in respect of such Account Debtor, a case, action, or proceeding
under any law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking relief with respect to such Account
Debtor’s debts, or seeking to have such Account Debtor adjudicated bankrupt or
insolvent, or to have a receiver, trustee, custodian, or other similar official
appointed for such Account Debtor or for all or any substantial part of such
Account Debtor’s assets, or (ii) made a general assignment of such Account
Debtor’s assets for the benefit of such Account Debtor’s creditors, which
assignment is in full force and effect.

(k) Any Accounts which do not comply with the representations and warranties
contained in this Agreement applicable to Accounts or, to the extent relating to
Accounts, the Collateral.

“Endeavor” means Endeavor Acquisition Corp.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

“Equipment Reduction Amount” means an amount equal to (i) eighty percent
(80%) multiplied by (ii) one-sixtieth (l/60th) of the Appraised Fixed Assets
Liquidation Value of any Eligible Fixed Assets, calculated for each Eligible
Fixed Asset as of the date that any such Equipment was first included as
Eligible Fixed Assets. The Equipment Reduction Amount may be adjusted from time
to time by the Administrative Agent to reflect any changes in the Appraised
Fixed Assets Liquidation Value previously included as Eligible Fixed Assets.

“Equipment Reserves” means such reserves as the Administrative Agent from time
to time determines in the Administrative Agent’s reasonable discretion as being
appropriate to reflect the Agents’ ability to realize upon any Eligible Fixed
Assets.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing, pursuant to Section 412(d) of the Code or Section 303 (d) of ERISA, of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lead Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Lead Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by

 

15



--------------------------------------------------------------------------------

the Lead Borrower or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Lead Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Lead Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in SECTION 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived in writing in accordance
with the terms of this Agreement.

“Excess Availability” means (i) Availability less, (ii) (A) all then held checks
(other than held checks drawn to pay accounts which are not more than sixty
(60) days beyond stated credit terms), plus (B) accounts payable which are more
than sixty (60) days beyond credit terms then accorded the Borrowers, unless
(x) for all accounts which in the aggregate equal or exceed $500,000, the
payment of which are being disputed in good faith in writing by the Loan
Parties, and (y) for all accounts which in the aggregate are less than $500,000,
the payment of which are being disputed in good faith by the Loan Parties, and
the Lead Borrower furnishes the Administrative Agent with a description of the
dispute and the amount in dispute, plus (C) overdrafts.

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under SECTION
2.22(b), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with SECTION 2.2l(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to SECTION 2.21 (a).

“Facility Guaranty” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Agents, the Issuing Bank and the Lenders.

“Facility Guarantors” means the Borrowers and each of the Subsidiaries of the
Borrowers, whether now existing or hereafter created or acquired, other than any
Foreign Subsidiaries.

“Facility Guarantors’ Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guaranty or the Obligations, as applicable.

 

16



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated as of July 2, 2007 by and among the Lead
Borrower and the Agents.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, controller or assistant controller of such Loan Party.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of the Loan Parties adopting the same principles.

“Gift Certificate and Merchandise Credit Liabilities” means at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the certificate to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Borrowers.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person) or with respect to
deposits or advances of any kind;

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable incurred in the ordinary course
of business);

 

18



--------------------------------------------------------------------------------

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) All Hedge Agreements; and

(k) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, for its own benefit and for the benefit of the other Credit
Parties, as amended and in effect from time to time.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each calendar month and (b) with respect to
any LIBO Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, the last day of the
third month of such Interest Period.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), or
six (6) months thereafter, as the Lead Borrower may

 

19



--------------------------------------------------------------------------------

elect by notice to the Administrative Agent in accordance with the provisions of
this Agreement; provided, however, that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, (c) any Interest Period that would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one
(1) month, and if any Interest Period applicable to a LIBO Borrowing would be
for a shorter period, such Interest Period shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in the Administrative Agent’s reasonable
discretion, with respect to changes in the determination of the saleability of
the Eligible Inventory or which reflect such other factors as negatively affect
the market value of the Eligible Inventory.

“Investment” means with respect to any Person:

(a) Any Capital Stock, evidence of Indebtedness or other security of another
Person, including any option, warrant or right to acquire the same;

(b) Any loan, advance, contribution to capital, Guarantee of any obligation of
another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;

(c) Any Acquisition; and

(d) Any other investment or interest in any Person,

in all cases whether now existing or hereafter made.

“ISDA Master Agreement” means the form entitled “Master Agreement
(Multicurrency-Cross Border)” then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Issuing Bank” means LaSalle Bank National Association, in its capacity as an
issuer of Letters of Credit hereunder, and any successor in such capacity.
LaSalle Bank National Association, as Issuing Bank, may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

20



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
H, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Facility Guarantor, as
the Administrative Agent may determine.

“Landlord Lien State” means Washington, Virginia, Pennsylvania and such other
state(s) or province(s) in which a landlord’s claim for rent has priority over
the lien of the Collateral Agent in any of the Collateral.

“LaSalle Bank” means LaSalle Bank National Association, a national banking
association, and its Subsidiaries and Affiliates.

“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lenders means the Persons identified on Schedule 1.2 hereto and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.04(b).

“Letter of Credit” means a letter of credit that is (i) issued pursuant to this
Agreement for the account of a Borrower, (ii) a Standby Letter of Credit or
Commercial Letter of Credit, issued in connection with the purchase of Inventory
by a Borrower and for other purposes for which such Borrower has historically
obtained letters of credit, or for any other purpose that is reasonably
acceptable to the Administrative Agent, and (iii) in form reasonably
satisfactory to the Issuing Bank.

“Letter of Credit Disbursement” means a payment made by the Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.17.

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus (b) all amounts
theretofore drawn or paid under Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of ARTICLE
II

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate appearing on Telerate Page 3750, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity

 

21



--------------------------------------------------------------------------------

comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such LIBO
Borrowing for such Interest Period shall be that rate of interest (rounded
upwards, if necessary to the next 1/100 of 1%) determined by the Administrative
Agent to be the highest prevailing rate per annum at which deposits in dollars
are offered to LaSalle Bank by first class banks in the London interbank market
in which LaSalle Bank participates at 11:00 a.m. (London time) not less than two
Business Days before the first day of the Interest Period for the subject LIBO
Borrowing, for a deposit approximately in the amount of the subject Borrowing
and for a period of time approximately equal to such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Lim Option Agreement” means the Option Agreement dated as of November 9, 2006
by and among the Lead Borrower, Dov Charney and Sang H. Lim (as amended and
modified pursuant to the Merger Agreement), a certified copy of which is
attached to the Officer’s Certificate of the Borrower delivered to the
Administrative Agent on the Closing Date.

“Line Fee” means a fee equal to 0.375% per annum (on the basis of actual days
elapsed in a year of 360 days) of the average daily balance of the difference
between (x) each Revolving Credit Lender’s Revolving Credit Commitment and
(y) the sum of (i) such Revolving Credit Lender’s Commitment Percentage of the
principal amount of Revolving Credit Loans then outstanding, net of any
Swingline Loans, and (ii) such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the then Letter of Credit Outstandings for each day
commencing on the date hereof and ending on but excluding the Termination Date.

“Loan Account” has the meaning assigned to such term in SECTION 2.18.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Agreements, the Security Documents, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Bank Product, or Cash
Management Services, each as amended and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

“Loans” means all Revolving Credit Loans and all other advances to or for
account of the Borrowers pursuant to this Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, fact, or circumstance, which has a
material adverse effect on, (a) the business, assets, financial condition or
income of the Loan Parties taken

 

22



--------------------------------------------------------------------------------

as a whole, or (b) the validity or enforceability of this Agreement or the other
Loan Documents, taken as a whole, or any of the material rights or remedies of
the Credit Parties hereunder or thereunder.

“Material Agreements” means all documents, instruments and agreements executed
in connection with the SOF Investments Loan; the Merger Agreement, and the Lim
Option Agreement.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $1,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Hedge Agreement at such time shall be
calculated at the Agreement Value thereof.

“Maturity Date” means the earlier to occur of (i) July 2, 2012, or (ii) thirty
(30) days prior to the maturity date of the SOF Investments Loan (unless as a
result of a refinancing on terms acceptable to the Administrative Agent).

“Maximum Rate” has the meaning provided therefor in SECTION 9.13.

“Merger Agreement” means that certain Agreement and Plan of Reorganization by
and among Endeavor, Merger Subsidiary, Borrower, American Apparel, LLC, the
Canadian Affiliates, Dov Charney, each of the stockholders of the Canadian
Affiliates and Sang H. Lim dated as of December 18, 2006, a certified copy of
which is attached to the Officer’s Certificate of the Borrower delivered to the
Administrative Agent on the Closing Date.

“Merger Subsidiary” means AAI Acquisition Corp.

“Minority Lenders” has the meaning provided therefor in SECTION 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, and (ii) in the case of a sale or other disposition
of an asset (including pursuant to a casualty or condemnation), the amount of
all payments required to be made by any Loan Party as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, or a Permitted Encumbrance that is senior
to the Lien of the Collateral Agent.

 

23



--------------------------------------------------------------------------------

“Notes” means, collectively, (i) Revolving Credit Notes, and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.

“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against any Borrower or Facility Guarantor under the
Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans and Facility Guaranties, as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Loan Parties under this Agreement or any
other Loan Document in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Credit Parties under this Agreement and the other Loan Documents, including,
without limitation, for Cash Management Services, (b) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each Loan Party under or pursuant to this Agreement and the other
Loan Documents, and (c) Other Liabilities.

“Other Liabilities” means any transaction with any Agent, any Lender or any of
their respective Affiliates, which arises out of any Bank Product provided by
any such Person, as each may be amended from time to time.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overadvance” means a loan, advance, or providing of credit support (such as the
issuance of an Letter of Credit) to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” shall have the meaning provided therefor in SECTION 9.04(e).

“Participation Register” has the meaning provided therefor in SECTION 9.04(e).

“Payment Conditions” means, immediately prior to the making of the applicable
payment, and after giving effect to any such payment, (i) no Event of Default is
then occurring, and (ii) Excess Availability is not less than $4,500,000.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

24



--------------------------------------------------------------------------------

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate Applicable Law;

(c) The Lead Borrower shall have furnished the Agents with thirty (30) days’
prior notice of such intended Acquisition and shall have furnished the Agents
with a current draft of the acquisition agreement and other acquisition
documents, a summary of any due diligence undertaken by the Borrowers in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agents may reasonably require, each of which shall be reasonably satisfactory to
the Agents;

(d) The structure of the Acquisition shall be reasonably acceptable to the
Agents in their discretion, which discretion shall be promptly exercised upon
the request of the Lead Borrower;

(e) After consummation of the Acquisition, if the Acquisition is an Acquisition
of Capital Stock, a Borrower shall own directly or indirectly a majority of the
Capital Stock in the Person being acquired and shall Control a majority of any
voting interests, and/or shall otherwise Control the governance of the Person
being acquired;

(f) The Agents shall have received (i) the results of appraisals of the assets
(or the assets of the Person) to be acquired in such Acquisition and of a
commercial finance examination of the Person which is (or whose assets are)
being acquired, and (ii) such other due diligence as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents;

(g) Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement; and

(h) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Borrower, or if the assets acquired in an acquisition will be
transferred to a Subsidiary which is not a Borrower, such Subsidiary shall have
been joined as a “Borrower” hereunder or as a Facility Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a first priority security and/or mortgage interest in such Subsidiary’s
Capital Stock, Inventory, Accounts, and other property of the same nature as
constitutes collateral under the Security Documents in order to secure the
Obligations.

 

25



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower may make an Acquisition with a total
purchase price up to $1,000,000 without prior approval of the Administrative
Agent provided that after giving effect to such payment the Payment Conditions
are satisfied.

“Permitted Disposition” means any of the following:

(a) licenses of intellectual property or licensed departments of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

(b) bulk sales or other dispositions of the Borrowers’ Inventory not in the
ordinary course of business in an amount not to exceed (i) in any Fiscal Year of
the Lead Borrower and its Subsidiaries, 2.5% of the Cost of the Borrowers’
Eligible Inventory at the commencement of the immediately preceding Fiscal Year,
and (ii) in the aggregate from and after the Closing Date, 10% of the Cost of
the Borrowers’ Eligible Inventory as of the Closing Date, provided that all
sales of Inventory in connection with ten (10) or more Store closings (conducted
as a group) shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents;

(c) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer best used or useful in its business or that of any Subsidiary;

(d) Sales, transfers and dispositions among the Loan Parties;

(e) As long as no Default or Event of Default then exists or would arise
therefrom, sales and transfers of Real Estate, including sale-leaseback
transactions involving any Real Estate, as long as, if the Agents so request in
connection with a sale- leaseback transaction, the Agents shall have received an
intercreditor agreement executed by the purchaser of such Real Estate on terms
and conditions reasonably satisfactory to the Agents;

(f) dispositions of cash with respect to the payment of (i) fees as expressly
set forth in the Lim Option Agreement in an amount not to exceed $1,000,000,
(ii) bonuses as expressly set forth in the Merger Agreement in an amount not to
exceed $2,500,000, and (iii) taxes with respect to federal and state income tax
liability attributable to Dov Charney and Sang H. Lim for the 2005, 2006 and
2007 Fiscal Years as expressly set forth in the Lim Option Agreement and to the
extent such taxes have not been paid pursuant to clause (d) of the definition of
“Permitted Dividends;” and provided that all sales, transfers, leases and other
dispositions permitted hereby (other than sales, transfers and other disposition
permitted under clauses (d) and (f)) shall be made at arm’s length and for fair
value and for cash consideration.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under
clauses (d) and (f)) shall be made at arm’s length and for fair value and for
cash consideration.

 

26



--------------------------------------------------------------------------------

“Permitted Dividends” means:

(a) Dividends with respect to Capital Stock payable solely in additional shares
of or warrants to purchase common stock;

(b) Stock splits or reclassifications of stock into additional or other shares
of common stock;

(c) The declaration and payment of a dividend by any Subsidiary of a Loan Party
to a Loan Party;

(d) The declaration and payment of cash dividends to the Loan Parties’
shareholders in an aggregate amount equal to such shareholder’s actual federal
and state income tax liability for any applicable taxable year (or applicable
portion thereof) attributable to such Loan Parties’ taxable income, for each
taxable year (or portion thereof) that such Loan Parties have an effective
election for federal income tax purposes to be treated as an “S” corporation,
provided that (y) as a condition precedent to any such payment, such Loan
Parties shall (I) deliver to the Administrative Agent a letter, in form and
substance satisfactory to the Administrative Agent, from their independent
public accountants detailing the amount necessary to be applied to such
shareholder’s tax liability, which letter can relate to the estimated tax
payments for the next succeeding four quarters, (II) such payment or
distribution shall be limited to the amount(s) specified in said letter, (III)
immediately prior to the making of the applicable payment, and after giving
effect to any such payment, no Event of Default is then occurring; and (IV) the
aggregate of all such payments or distributions to all shareholders shall not
exceed up to $2,000,000 to be paid within fifteen days after the Closing Date,
and thereafter, up to $450,000 per month; and (z) after any redetermination of
such Loan Parties’ taxable income for such period, each of the Loan Parties’
shareholders effected thereby shall be obligated to repay to such Loan Parties
the aggregate amount (if any) by which any such distribution exceeded the
allocable amount of such shareholder’s actual tax liability;

(e) The payment of salary and the declaration and payment of a cash dividend by
the Lead Borrower to Dov Charney or Sang H. Lim, which is in an amount not to
exceed the lesser of (i) $1,200,000 for each such Person in any Fiscal Year; or
(ii) $125,000 for each such Person in any calendar month, provided that
immediately prior to the making of the applicable payment, and after giving
effect to any such payment, no Event of Default is then occurring. Distributions
made pursuant to subsection (d), above, shall not be included in the calculation
of Distributions under this subsection (e);

(f) a distribution to Sang H. Lim by the Loan Parties in an amount not to exceed
$67,500,000 on or prior to December 15, 2007 in respect of his Capital Stock in
the Borrower pursuant to the Lim Option Agreement, provided that such
transaction is only completed in connection with the consummation of the merger
or the transactions related thereto as expressly set forth in the Merger
Agreement; and

(g) any dividends in respect of Capital Stock expressly required to be made
pursuant to the terms of the Merger Agreement in an amount not to exceed
$500,000.

 

27



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with SECTION 5.05;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with SECTION 5.05;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(l);

(f) Easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Loan Party;

(g) Any Lien on any property or asset of any Loan Party set forth in Schedule
6.02, so long as (i) such Lien shall not apply to any other property or asset of
any Loan Party and (ii) such Lien shall secure only the Indebtedness listed on
Schedule 6.01 as of the Closing Date (and extensions, renewals and replacements
thereof permitted under SECTION 6.01);

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (e) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of the
construction or improvement thereof (other than refinancings thereof permitted
hereunder), (ii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquisition of such fixed or capital assets, and (iii) such Liens shall
not extend to any other property or assets of the Loan Parties;

(i) Liens in favor the Collateral Agent, for its own benefit and the benefit of
the other Credit Parties;

(j) Landlords’ and lessors’ Liens in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

 

28



--------------------------------------------------------------------------------

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods; and

(n) Liens in favor of the collateral agent under the SOF Investments Loan
securing the obligations of the Borrower and its Affiliates thereunder

provided, however, that, except as provided in any one or more of clauses
(a) through (n) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness for borrowed money.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, so long as after giving effect thereto
(i) the principal amount of the Indebtedness outstanding at such time is not
increased, (ii) the result of such extension, renewal or replacement shall not
be an earlier maturity date or decreased weighted average life and (iii) the
holders of such Indebtedness are not afforded covenants, defaults, rights or
remedies more burdensome in any material respect to the obligor or obligors than
those contained in the Indebtedness being extended, renewed or replaced;

(c) Indebtedness of any Loan Party to any other Loan Party or to any of their
Affiliates;

(d) Guarantees by any Loan Party of Indebtedness of any other Loan Party;

(e) Purchase money Indebtedness of any Loan Party to finance the acquisition of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (and not
incurred in contemplation of such acquisition), and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof, provided that the holders of such Indebtedness
are not afforded covenants, defaults, rights or remedies more burdensome in any
material respect to the obligor or obligors than those contained in the
Indebtedness being extended, renewed or replaced, and further provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause
(e) and clause (i) below shall not exceed $15,000,000 at any time outstanding;

 

29



--------------------------------------------------------------------------------

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

(g) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(h) Indebtedness under the SOF Investments Loan;

(i) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment of
principal or interest in cash prior to the Maturity Date, has a maturity which
extends beyond the Maturity Date, and is subordinated to the Obligations on
terms reasonably acceptable to the Agents;

(j) Indebtedness due stockholders of the Lead Borrower and their Affiliates,
provided that such Indebtedness does not require the payment of principal or
interest in cash prior to the Maturity Date, has a maturity which extends beyond
the Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

(k) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(l) Subordinated Indebtedness;

(m) other unsecured Indebtedness in an aggregate principal amount not exceeding
$12,000,000 at any time outstanding, provided that the terms of such
Indebtedness are reasonably acceptable to the Agents; and

(n) other Indebtedness, subject to the prior written consent of the
Administrative Agent and the Required Lenders.

“Permitted Investments” means each of the following:

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank

 

30



--------------------------------------------------------------------------------

organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;

(e) Shares of any money market mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

(f) Investments existing on the Closing Date and set forth on Schedule 6.04 to
the extent such Investments would not be permitted under any other clause of
this definition;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) Loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that no such loan to any
individual shall exceed $50,000 at any time and all such loans to employees
shall not exceed $500,000 in the aggregate at any time;

(i) Permitted Acquisitions; and

(j) other Investments in an amount not to exceed $2,000,000 in the aggregate
outstanding at any time;

provided, however, that notwithstanding the foregoing, no such Investments shall
be permitted unless such Investments are, to the extent requested by the Agents,
pledged to the Collateral Agent, as additional collateral for the Obligations,
pursuant to such agreements as may be reasonably required by the Agents.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; and

(b) Together with all other Permitted Overadvances then outstanding, (i) shall
not exceed the lesser of (A) $10,000,000, or (B) ten percent (10%) of the
Borrowing Base at the time, in the aggregate outstanding at any time or
(ii) remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case the Required Lenders otherwise agree;

 

31



--------------------------------------------------------------------------------

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.12(f) or SECTION 2.12(g) regarding any Lender’s
obligations with respect to Letter of Credit Disbursements, or (ii) result in
any claim or liability against the Administrative Agent (regardless of the
amount of any Overadvance) for “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)), and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Revolving Credit Loans
and the Letter of Credit Outstandings would exceed the aggregate of the
Revolving Credit Commitments (as in effect prior to any termination of the
Revolving Credit Commitments pursuant to SECTION 7.01 hereof).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement(s) dated as of the Closing Date
among the Loan Parties party thereto and the Collateral Agent, for its own
benefit and the benefit of the other Credit Parties, as amended and in effect
from time to time.

“Prepayment Event” means any of the following events:

(a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of a Loan Party, other than a
sale of Inventory in the ordinary course of business;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent;

(c) The issuance by a Loan Party of any Capital Stock, other than any such
issuance of Capital Stock (i) to a Loan Party or a Subsidiary, (ii) as
consideration for a Permitted Acquisition or (iii) as a compensatory issuance to
any employee, director, or consultant (including under any option plan); or

(d) The incurrence by a Loan Party of any Indebtedness other than Permitted
Indebtedness.

Notwithstanding anything in this definition of “Prepayment Event” to the
contrary, neither the consummation of the merger or the transactions related
thereto as expressly set forth in the Merger Agreement nor the transaction
expressly set forth in the Lim Option Agreement, provided that such transaction
is only completed in connection with the consummation of the merger or the
transactions related thereto as expressly set forth in the Merger Agreement,
shall be considered to be a “Prepayment Event” for purposes of this definition.

 

32



--------------------------------------------------------------------------------

“Prime Rate” means, for any day, the higher of: (a) the variable annual rate of
interest then most recently announced by LaSalle Bank at its head office in
Chicago, Illinois as its “Prime Rate”; and (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% (0.50%) per annum. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in LaSalle Bank’s Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in LaSalle Bank’s Prime Rate or the Federal Funds Effective Rate,
respectively.

“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of ARTICLE II.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Receivables Advance Rate” means the lesser of (i) ninety percent (90%), or
(ii) one hundred percent (100%) minus two times the Dilution Factor.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the collectability in the ordinary course of
Eligible Wholesale Receivables, including, without limitation, Dilution
Reserves.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.13.

“Required Lenders” means (i) if there are two or fewer Lenders who are not
Delinquent Lenders all Lenders who are not Delinquent Lenders; or (ii) if there
are three or more Lenders who are not Delinquent Lenders, Lenders (other than
Delinquent Lenders) having Commitments

 

33



--------------------------------------------------------------------------------

aggregating more than 50% of the Commitments, or if the Commitments have been
terminated, Lenders (other than Delinquent Lenders) whose percentage of the
outstanding Credit Extensions (calculated assuming settlement and repayment of
all Swingline Loans by the Lenders) aggregate more than 50% of all such Credit
Extensions.

“Required Revolving Credit Lenders” means, (i) if there are two or fewer
Revolving Credit Lenders who are not Delinquent Lenders all Revolving Credit
Lenders who are not Delinquent Lenders; or (ii) if there are three or more
Revolving Credit Lenders who are not Delinquent Lenders, at any time, Revolving
Credit Lenders (other than Delinquent Lenders) having Revolving Credit
Commitments aggregating more than 50% of the Total Revolving Credit Commitments,
or if the Revolving Credit Commitments have been terminated, Revolving Credit
Lenders (other than Delinquent Lenders) whose percentage of the outstanding
Revolving Loan Credit Extensions (calculated assuming settlement and repayment
of all Swingline Loans by the Revolving Credit Lenders) aggregate more than 50%
of all such Revolving Loan Credit Extensions.

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person, provided that “Restricted Payments” shall not include any
dividends payable solely in Capital Stock of a Loan Party or any dividend or
distribution expressly set forth in the Merger Agreement or the Lim Option
Agreement, provided that such transaction is only completed in connection with
the consummation of the merger or the transactions related thereto as expressly
set forth in the Merger Agreement.

“Revolving Credit Ceiling” means $75,000,000.

“Revolving Credit Commitment” shall mean, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender hereunder set forth as
its Revolving Credit Commitment opposite its name on Schedule 1.2 hereto or as
may subsequently be set forth in the Register from time to time. As of the
Closing Date, the Revolving Credit Commitments aggregate $75,000,000.

“Revolving Credit Commitment Percentage” shall mean, with respect to each
Revolving Credit Lender, that percentage of the Revolving Credit Commitments of
all Revolving Credit Lenders hereunder to make Revolving Credit Loans to the
Borrowers in the amount set forth opposite its name on Schedule 1.2 hereto or as
may subsequently be set forth in the Register from time to time.

“Revolving Credit Lender” means each Lender which holds a Commitment and any
other Person who becomes a Lender in accordance with the provisions of this
Agreement.

 

34



--------------------------------------------------------------------------------

“Revolving Credit Loans” means all revolving loans at any time made by any
Revolving Credit Lender pursuant to ARTICLE II and, to the extent applicable,
shall include Swingline Loans made by the Swingline Lender pursuant to SECTION
2.05.

“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D, each payable to the order of a Revolving
Credit Lender, evidencing the Revolving Credit Loans made by the Revolving
Credit Lenders.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent, for its benefit and for the
benefit of the other Credit Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Facility Guaranty, the Facility
Guarantors’ Collateral Documents, and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document to secure any of the Obligations.

“Senior Debt” means the Indebtedness owing (i) to the Lenders pursuant to this
Agreement and (ii) to SOF Investments under the SOF Investments Loan.

“Senior Debt to Consolidated EBITDA” means the ratio of (a) Senior Debt and the
Capital Lease Obligations of the Loan Parties and their Subsidiaries to
(b) Consolidated EBITDA.

“Settlement Date” has the meaning provided in SECTION 2.20(b).

“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.

“SOF Investments” means SOF Investments, L.P.- Private IV.

“SOF Investments Loan” means the term loan in the aggregate principal amount of
$51,000,000 made by SOF Investments to the Borrowers, the terms of which are
reasonably satisfactory to the Administrative Agent.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or

 

35



--------------------------------------------------------------------------------

a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

“SPAC Transaction” means the merger of the Borrower into the Merger Subsidiary
with the Merger Subsidiary being the surviving entity pursuant to the Merger
Agreement and each other related transaction expressly set forth therein
(including, but not limited to, the stock option plan as set forth therein and
the transactions expressly set forth in the Lim Option Agreement).

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which should be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by a Loan Party or
one or more subsidiaries of a Loan Party.

“Swingline Lender” means LaSalle Business Credit, LLC, as Agent for LaSalle Bank
Midwest National Association, acting through its division, LaSalle Retail
Finance, in its capacity as lender of Swingline Loans hereunder.

 

36



--------------------------------------------------------------------------------

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to a
Borrower pursuant to SECTION 2.05 hereof.

“Swingline Loan Ceiling” means $5,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit E, payable to the order of the Swingline Lender, evidencing the
Swingline Loans made by the Swingline Lender to the Borrowers.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated and the
Commitments are irrevocably terminated, or (iii) the date of the occurrence of
any Event of Default pursuant to SECTION 7.01(h) or SECTION 7.01(i) hereof.

“Total Adjusted Debt” means the sum of (a) Indebtedness of the Loan Parties and
their Subsidiaries, plus (b) the product of eight (8) multiplied by (ii) the
aggregate amount of any annual payments made by any Loan Party or their
respective Subsidiaries pursuant to any Lease.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Massachusetts.

“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders)
holding 100% of the Commitments (other than Commitments held by a Delinquent
Lender).

“Unused Fee” has the meaning provided in SECTION 2.17(b).

“Unused Revolving Credit Commitment” shall mean, on any day, (a) the then Total
Revolving Credit Commitments minus (b) the sum of (i) the principal amount of
Revolving Credit Loans then outstanding, and (ii) the then Letter of Credit
Outstandings.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

37



--------------------------------------------------------------------------------

SECTION 1.02 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) all financial statements and other financial information provided by the
Borrowers to the Agents or any Lender shall be provided with reference to
dollars, (g) all references to “$” or “dollars” or to amounts of money shall be
deemed to be references to the lawful currency of the United States of America,
and (h) this Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Borrowers and the Agents and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Agents or any of the Lenders merely on
account of the Agents’ or any Lender’s involvement in the preparation of such
documents.

SECTION 1.03 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Lead Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such provision shall have been amended in accordance
herewith.

 

38



--------------------------------------------------------------------------------

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) Each Revolving Credit Lender, severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make Credit Extensions, on a revolving basis, subject in each case to the
following limitations:

(i) Credit Extensions shall be made only to the extent of the amount of
Availability;

(ii) The aggregate Letter of Credit Outstandings shall not at any time exceed
$10,000,000; and

(iii) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans that are repaid may be reborrowed prior to the Termination Date. No new
Credit Extension (other than Permitted Overadvances) shall be made to the
Borrowers after the Termination Date.

(iv) The aggregate outstanding amount of the Credit Extensions shall not at any
time exceed the Commitments.

(b) Each Borrowing of Revolving Credit Loans (other than Swingline Loans) shall
be made by the Revolving Credit Lenders pro rata in accordance with their
respective Commitments. The failure of any Lender to make any Loan shall neither
relieve any other Lender of its obligation to fund its Loan in accordance with
the provisions of this Agreement nor increase the obligation of any such other
Lender.

SECTION 2.02 Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the Closing
Date are the following:

(i) Gift Certificate and Merchandise Credit Liability (an Availability Reserve):
An amount equal to fifty percent (50%) of the amount of the Gift Certificate and
Merchandise Credit Liabilities as reflected from time to time in the Borrowers’
books and records;

(ii) Customer Deposits (an Availability Reserve): An amount equal to one hundred
percent (100%) of the amount of the customer deposits as reflected from time to
time on the Borrowers’ books and records; and

(iii) Letter of Credit Landing Costs (an Availability Reserve): To the extent
Eligible Letter of Credit Inventory is included in the Borrowing Base, landing
costs and any other commissions, customs, duty, freight, and other out-of-pocket
costs and expenses which will be expended relative to such Inventory imported by
the Borrowers.

 

39



--------------------------------------------------------------------------------

(iv) Rent (an Availability Reserve): in an amount equal to two month’s rent for
each of the Borrowers’ leased locations in Landlord Lien States (but only if a
landlord’s waiver, acceptable to the Administrative Agent, has not been received
by the Administrative Agent).

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of the reasonable judgment
of the Administrative Agent.

SECTION 2.03 Making of Loans.

(a) Except as set forth in SECTION 2.08, SECTION 2.09 and SECTION 2.10,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans or LIBO Loans as the Lead Borrower, on behalf of the Borrowers, may
request (which request shall be made in the form attached hereto as Exhibit C)
subject to and in accordance with this SECTION 2.03. All Swingline Loans shall
be only Prime Rate Loans. All Revolving Credit Loans made pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, be Revolving
Credit Loans of the same Type. Each Revolving Credit Lender may fulfill its
Revolving Credit Commitment with respect to any Revolving Credit Loan by causing
any lending office of such Revolving Credit Lender to make such Revolving Credit
Loan; provided, however, that any such use of a lending office shall not affect
the obligation of the Borrowers to repay such Loan in accordance with the terms
of the Revolving Credit Note. Each Revolving Credit Lender shall, subject to its
overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to SECTION 2.13. Subject to the other
provisions of this SECTION 2.03 and the provisions of SECTION 2.10, Borrowings
of Revolving Credit Loans of more than one Type may be incurred at the same
time, but in any event no more than eight (8) Borrowings of LIBO Loans may be
outstanding at any time.

(b) The Lead Borrower shall give the Administrative Agent three (3) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans and one (1) Business Days’ prior notice of each
Borrowing of Prime Rate Loans. Any such notice, to be effective, must be
received by the Administrative Agent not later than 1:00 p.m., Boston time, on
the third Business Day in the case of LIBO Loans prior to the date on which such
Borrowing is to be made and, and no later than 1:00 p.m., Boston time, in the
case of Prime Rate Loans on the date on which such Borrowing is to be made. Such
notice shall be irrevocable, shall contain disbursement instructions and shall
specify: (i) whether the Borrowing then being requested is to be a Borrowing of
Prime Rate Loans or LIBO Loans and, if LIBO Loans, the Interest Period with
respect thereto; (ii) the amount of the proposed Borrowing (which shall be in an
integral multiple of $100,000, but not less than $1,000,000, in the case of LIBO
Loans); and (iii) the date of the proposed Borrowing (which shall be a Business
Day). If no election of Interest Period is specified in any such notice for a
Borrowing of LIBO Loans, such notice shall be deemed a request for an Interest
Period of one (1) month. If no election is made as to the Type of Loan, such
notice shall be deemed a request for

 

40



--------------------------------------------------------------------------------

Borrowing of Prime Rate Loans. The Administrative Agent shall promptly notify
each Revolving Credit Lender of its proportionate share of such Borrowing, the
date of such Borrowing, the Type of Borrowing being requested and the Interest
Period or Interest Periods applicable thereto, as appropriate. On the borrowing
date specified in such notice, each Revolving Credit Lender shall make its share
of the Borrowing available at the office of the Administrative Agent at 135
South LaSalle Street, Chicago, Illinois, no later than 3:00 p.m., Boston time,
in immediately available funds. Unless the Administrative Agent shall have
received notice from a Revolving Credit Lender prior to the proposed date of any
Borrowing that such Revolving Credit Lender will not make available to the
Administrative Agent such Revolving Credit Lender’s share of such Borrowing, the
Administrative Agent may assume that such Revolving Credit Lender has made such
share available on such date in accordance with this SECTION 2.03 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In the event a Revolving Credit Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent, then the
applicable Revolving Credit Lender and the Borrowers agree to pay to the
Administrative Agent forthwith on demand such corresponding amount, with
interest thereon for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Revolving Credit Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to Prime Rate Loans. If such Revolving Credit Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in such Borrowing. Upon receipt of the
funds made available by the Revolving Credit Lenders to fund any Borrowing
hereunder, the Administrative Agent shall disburse such funds in the manner
specified in the notice of Borrowing delivered by the Lead Borrower and shall
use reasonable efforts to make the funds so received from the Revolving Credit
Lenders available to the Borrowers no later than 4:00 p.m., Boston time.

(c) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby. The Administrative Agent shall advise the Lead
Borrower of any such advance or charge promptly after the making thereof. Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrowers’ obligations under SECTION
2.15(a). Any amount which is added to the principal balance of the Loan Account
as provided in this SECTION 2.03(c) shall bear interest at the interest rate
then and thereafter applicable to Prime Rate Loans.

SECTION 2.04 Overadvances.

(a) The Agents and the Revolving Credit Lenders shall have no obligation to make
any Revolving Credit Loan (including, without limitation, any Swingline Loan) or
to provide any Letter of Credit if an Overadvance would result.

 

41



--------------------------------------------------------------------------------

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrowers without the consent of the Revolving Credit Lenders and each
Revolving Credit Lender shall be bound thereby. Any Permitted Overadvances may
constitute Swingline Loans. The making of a Permitted Overadvance is for the
benefit of the Borrowers and shall constitute a Revolving Credit Loan and an
Obligation. The making of any such Permitted Overadvance on any one occasion
shall not obligate any Agent or any Revolving Credit Lender to make or permit
any Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding.

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.12(g) regarding the
Revolving Credit Lenders’ obligations to purchase participations with respect to
Letter of Credit Disbursements.

SECTION 2.05 Swingline Loans

(a) The Swingline Lender is authorized by the Revolving Credit Lenders, but is
not obligated, to make Swingline Loans at any time (subject to SECTION 2.05(b))
to the Borrowers up to the amount of the sum of the Swingline Loan Ceiling, plus
any Permitted Overadvances, in each case upon a notice of Borrowing from Lead
Borrower received by the Administrative Agent and the Swingline Lender (which
notice, at the Swingline Lender’s discretion, may be submitted prior to 1:00
p.m., Boston time, on the Business Day on which such Swingline Loan is
requested). Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Revolving Credit Lenders under SECTION 2.20 below.

(b) Swingline Loans may be made by Swingline Lender only (i) for Permitted
Overadvances or (ii) for administrative convenience, at the Lead Borrower’s
request therefor which shall be deemed a representation that the applicable
conditions for borrowing under SECTION 4.02 are satisfied. If the conditions for
borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Revolving Credit Lender with a copy of the
Noncompliance Notice, and (y) the Required Revolving Credit Lenders may direct
the Swingline Lender to, and the Swingline Lender thereupon shall, cease making
Swingline Loans (other than Permitted Overadvances) until such conditions can be
satisfied or are waived in accordance with SECTION 9.02. Unless the Required
Revolving Credit Lenders so direct the Swingline Lender, the Swingline Lender
may, but is not obligated to, continue to make Swingline Loans commencing one
(1) Business Day after the Non-Compliance Notice is furnished to the Revolving
Credit Lenders. Notwithstanding the foregoing, no Swingline Loans (other than
Permitted Overadvances) shall be made pursuant to this SECTION 2.05(b) if the
aggregate outstanding amount of the Revolving Loan Credit Extensions and
Swingline Loans would result in Availability being less than zero.

SECTION 2.06 Notes.

(a) The Revolving Credit Loans made by each Revolving Credit Lender shall be
evidenced by a Revolving Credit Note, duly executed on behalf of the Borrowers,
dated the

 

42



--------------------------------------------------------------------------------

Closing Date, payable to the order of each such Revolving Credit Lender in an
aggregate principal amount equal to such Revolving Credit Lender’s Commitment.

(b) The Swingline Loans made by the Swingline Lender shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Closing
Date, payable to the order of the Swingline Lender, in an aggregate principal
amount equal to the Swingline Loan Ceiling.

(c) Each Lender is hereby authorized by the applicable Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of any Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(d) Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

SECTION 2.07 Mandatory Principal and Interest Payments on Loans.

(a) Revolving Credit Loans.

(i) Subject to SECTION 2.11, each Prime Rate Loan which is a Revolving Credit
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum that shall be equal to the
then Prime Rate, plus the Applicable Margin for Prime Rate Loans.

(ii) Subject to SECTION 2.08 through SECTION 2.11, each LIBO Loan which is a
Revolving Credit Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal,
during each Interest Period applicable thereto, to the Adjusted LIBO Rate for
such Interest Period, plus the Applicable Margin for LIBO Loans.

(iii) Accrued interest on all Revolving Credit Loans shall be payable in arrears
on each Interest Payment Date applicable thereto, at maturity (whether by
acceleration or otherwise), after such maturity on demand and upon any repayment
or prepayment thereof (on the amount prepaid).

SECTION 2.08 Conversion and Continuation of Loans.

(a) The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior irrevocable notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than 1:00
p.m., Boston time, on the third

 

43



--------------------------------------------------------------------------------

Business Day preceding the date of any conversion), (i) to convert any
outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, or
(ii) to continue an outstanding Borrowing of LIBO Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings by the Borrowers
of LIBO Loans to a Borrowing of Prime Rate Loans, subject in each case to the
following:

(i) No Borrowing of Loans may be converted into, or continued as, LIBO Loans at
any time when an Event of Default has occurred and is continuing;

(ii) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Revolving Credit Lenders based upon
their Commitment Percentages for the applicable Revolving Credit Loans in
accordance with the respective principal amounts of the Loans comprising such
Borrowing held by such Revolving Credit Lenders immediately prior to such
conversion;

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $100,000 and at least
$1,000,000;

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;

(v) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi) A Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto; and

(vii) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(b) If the Lead Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.08(a) above, such Borrowing shall automatically be converted to, or continued
as, a Borrowing of Prime Rate Loans at the expiration of the then-current
Interest Period. The Administrative Agent shall, after it receives notice from
the Lead Borrower, promptly give each Lender notice of any conversion, in whole
or part, of any Loan made by such Lender.

SECTION 2.09 Alternate Rate of Interest for Loans.

If, prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or

 

44



--------------------------------------------------------------------------------

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Applicable
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as a Borrowing of Prime Rate Loans.

SECTION 2.10 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (i) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (ii) at any time the Required Lenders
determine that the making or continuance of any LIBO Loans has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market or the position of such Required
Lenders in the London interbank market, then, by written notice to the Lead
Borrower, such Required Lenders may (x) declare that LIBO Loans will not
thereafter be made by such Lenders hereunder, whereupon any request by the Lead
Borrower for a LIBO Borrowing shall, as to such Lenders only, be deemed a
request for a Prime Rate Loan unless such declaration shall be subsequently
withdrawn; and (y) require that all outstanding LIBO Loans made by such Lenders
be converted to Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Prime Rate Loans as of the effective date of such
notice as provided in SECTION 2.10(b). In the event any Lender shall exercise
its rights under clause (i) or the Required Lenders shall exercise their rights
under clause (ii) of this SECTION 2.10(a), all payments and prepayments of
principal which would otherwise have been applied to repay the LIBO Loans that
would have been made by such Lenders or the converted LIBO Loans of such
Lenders, shall instead be applied to repay the Prime Rate Loans made by such
Lenders in lieu of, or resulting from the conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.10, a notice to the Lead Borrower pursuant to
SECTION 2.10(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

SECTION 2.11 Default Interest.

Effective upon written notice from the Administrative Agent or the Required
Lenders, after the occurrence of any Event of Default and at all times
thereafter while such Event of

 

45



--------------------------------------------------------------------------------

Default is continuing, interest shall accrue on all outstanding Loans (including
Swingline Loans) (after as well as before judgment, as and to the extent
permitted by law) at a rate per annum (the “Default Rate”) equal to the rate
(including the Applicable Margin for Loans) in effect from time to time plus two
percent (2.00%) per annum and such interest shall be payable on each Interest
Payment Date (or any earlier maturity of the Loans).

SECTION 2.12 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower, on behalf of the Borrowers, may request the Issuing Bank to
issue, and subject to the terms and conditions contained herein, the Issuing
Bank shall issue, for the account of the relevant Borrower, one or more Letters
of Credit; provided, however, that no Letter of Credit shall be issued if after
giving effect to such issuance (i) the aggregate Letter of Credit Outstandings
shall exceed $10,000,000, or (ii) the aggregate Revolving Loan Credit Extensions
(including Swingline Loans) would exceed the limitation set forth in SECTION
2.01(a)(i).

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date; provided, however, that each
Standby Letter of Credit may, upon the request of the Lead Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but not beyond the
date that is five (5) Business Days prior to the Maturity Date) unless the
Issuing Bank notifies the beneficiary thereof at least thirty (30) days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed.

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) 90 days after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent) and (ii) five (5) Business Days prior to
the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in dollars on the same Business Day of any such drawing by paying to
the Administrative Agent an amount equal to such drawing not later than 1:00
p.m., Boston time, on (i) the date that the Lead Borrower shall have received
notice of such drawing, if such notice is received prior to 10:00 a.m., Boston
time, on such date, or (ii) the Business Day immediately following the day that
the Lead Borrower receives such notice, if such notice is received after 10:00
a.m., Boston time on the day of drawing, provided that, in the absence of
written notice to the contrary from the Lead Borrower, and subject to the other
provisions of this Agreement, such payment shall be financed with a Prime Rate
Loan or Swingline Loan in an equivalent amount and, to the extent so financed,
the Borrowers’ obligation to make such payment shall be discharged and replaced
by the resulting Prime Rate Loan or Swingline Loan. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and the Lead Borrower by telephone or
e-mail of

 

46



--------------------------------------------------------------------------------

such demand for payment and whether the Issuing Bank has made or will make
payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such payment.

(e) If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Borrowers shall reimburse the Issuing Bank in full on the date such
payment is made, the unpaid amount thereof shall bear interest at the rate per
annum then applicable to Prime Rate Loans for each day from and including the
date such payment is made to, but excluding, the date that the Borrowers
reimburse the Issuing Bank therefor, provided, however, that, if the Borrowers
fail to reimburse the Issuing Bank when due pursuant to this SECTION 2.12(e),
then SECTION 2.11 shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to this
SECTION 2.12(e) to reimburse the Issuing Bank shall be for the account of such
Revolving Credit Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Revolving Credit Lender, and each such
Revolving Credit Lender shall be deemed unconditionally and irrevocably to have
purchased from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Revolving Credit Lender’s
Commitment Percentage, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Commitments pursuant to SECTION
9.04 of this Agreement, it is hereby agreed that with respect to all Letter of
Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Commitment Percentages of the
assigning and assignee Lenders. Any action taken or omitted by the Issuing Bank
under or in connection with a Letter of Credit, if taken or omitted in the
absence of gross negligence, bad faith or willful misconduct, shall not create
for the Issuing Bank any resulting liability to any Lender.

(g) In the event that the Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to the Issuing
Bank pursuant to this SECTION 2.12, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay in dollars and in same day funds to the Administrative
Agent, for the account of the Issuing Bank, the amount of such Revolving Credit
Lender’s Commitment Percentage of such unreimbursed payment in dollars and in
same day funds. If the Issuing Bank so notifies the Administrative Agent, and
the Administrative Agent so notifies the Revolving Credit Lenders prior to 11:00
a.m., Boston time, on any Business Day, each such Revolving Credit Lender shall
make available to the Issuing Bank such Revolving Credit Lender’s Commitment
Percentage of the amount of such payment on such Business Day in same day funds
(or, if such notice is received by the Revolving Credit Lenders after 11:00
a.m., Boston time on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such

 

47



--------------------------------------------------------------------------------

Revolving Credit Lender shall not have so made its Commitment Percentage of the
amount of such payment available to the Issuing Bank, such Revolving Credit
Lender agrees to pay to the Issuing Bank forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Issuing Bank
at the Federal Funds Effective Rate. Each Revolving Credit Lender agrees to fund
its Commitment Percentage of such unreimbursed payment notwithstanding a failure
to satisfy any applicable lending conditions or the provisions of SECTION 2.01
or SECTION 2.05, or the occurrence of the Termination Date. The failure of any
Revolving Credit Lender to make available to the Issuing Bank its Commitment
Percentage of any payment under any Letter of Credit shall neither relieve any
Revolving Credit Lender of its obligation hereunder to make available to the
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
on the date required, as specified above, nor increase the obligation of such
other Revolving Credit Lender. Whenever any Revolving Credit Lender has made
payments to the Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Revolving Credit Lender shall be entitled to share
ratably, based on its Commitment Percentage, in all payments and collections
thereafter received on account of such reimbursement obligation. All
reimbursements to be made by the Loan Parties with respect to Letters of Credit
shall be made in dollars or in such other currency as the Letter of Credit is
denominated. All participations in Letters of Credit by the Revolving Credit
Lenders shall be made in such currency as the Letter of Credit is denominated or
in the dollar equivalent thereof.

(h) Whenever the Lead Borrower desires that the Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Lead Borrower shall give to the Issuing Bank and the Administrative
Agent at least two (2) Business Days’ prior written (including telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by the Issuing Bank and the Lead Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested, the expiration date of such Letter of Credit, the
name and address of the beneficiary thereof, and the provisions thereof. If
requested by the Issuing Bank, the Lead Borrower shall also submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for the issuance, amendment, renewal or extension of a Letter of Credit,
provided that in the event of a conflict between the terms of such application
and this Agreement, the terms of this Agreement shall supersede any contrary
terms in such application and shall control.

(i) The obligations of the Borrowers to reimburse the Issuing Bank for any
Letter of Credit Disbursement shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation (it being understood that any such
payment by the Borrowers shall be without prejudice to, and shall not constitute
a waiver of, any rights the Borrowers might have or might acquire as a result of
the payment by the Issuing Bank of any draft or the reimbursement by the
Borrowers thereof): (i) any lack of validity or enforceability of a Letter of
Credit; (ii) the existence of any claim, setoff, defense or other right which a
Borrower may have at any time against a beneficiary of any Letter of Credit or
against the Issuing Bank or any of the Revolving Credit Lenders, whether in
connection with this Agreement, the transactions

 

48



--------------------------------------------------------------------------------

contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.12, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) the fact that any Event of Default shall
have occurred and be continuing. No Credit Party shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, the Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent or the
Required Revolving Credit Lenders demanding the deposit of cash collateral
pursuant to this paragraph, the Loan Parties shall immediately deposit in the
Cash Collateral Account an amount in cash equal to 105% of the Letter of Credit
Outstandings as of such date, plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and in the sole
discretion of the Collateral Agent (at the request of the Lead Borrower and at
the Borrowers’ risk and expense); such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the

 

49



--------------------------------------------------------------------------------

satisfaction of the reimbursement obligations of the Borrowers for the Letter of
Credit Outstandings at such time or, if the maturity of the Loans has been
accelerated, shall be applied to satisfy other Obligations.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such LIBO Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.13 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

50



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this SECTION 2.13 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

SECTION 2.14 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans,
upon at least two (2) Business Days’ prior written, telex or facsimile notice to
the Administrative Agent, prior to 1:00 p.m., Boston time, and (y) with respect
to Prime Rate Loans, on the same Business Day if written, telex or facsimile
notice is received by the Administrative Agent prior to 1:00 p.m., Boston time,
subject in each case to the following limitations:

(i) Subject to SECTION 2.16, all prepayments shall be paid to the Administrative
Agent for application, first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of outstanding Revolving Credit Loans ratably in
accordance with each Revolving Credit Lender’s Commitment Percentage, third, to
the funding of a cash collateral deposit in the Cash Collateral Account in an
amount equal to 105% of all Letter of Credit Outstandings;

(ii) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $100,000. No prepayment of LIBO Loans shall
be permitted pursuant to this SECTION 2.14 other than on the last day of an
Interest Period applicable thereto, unless the applicable Borrowers
simultaneously reimburse the Lenders for all Breakage Costs (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $1,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full); and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such LIBO Loans were made. Each notice
of prepayment shall be irrevocable and shall commit the Borrowers to prepay such
Loan by the amount and on the date stated therein. The Administrative Agent
shall, promptly after receiving notice from the Lead Borrower hereunder, notify
each Lender of the principal amount and Type of the Loans held by such Lender
which are to be prepaid, the prepayment date and the manner of application of
the prepayment.

(b) The Borrowers shall reimburse each Lender on demand for any loss incurred or
to be incurred by the Lenders in the reemployment of the funds (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
conversion to Prime Rate Loans or acceleration by virtue of, and after, the
occurrence of an Event of Default) of any LIBO Loan required or permitted under
this Agreement, if such LIBO Loan is prepaid other than on the last day of the
Interest Period for such LIBO Loan or (ii) in the event that, after the Lead
Borrower delivers a notice of borrowing under SECTION 2.03 in respect of LIBO
Loans, such LIBO Loans are not made on the first day of the Interest Period
specified in

 

51



--------------------------------------------------------------------------------

such notice of borrowing for any reason other than a breach by such Lender of
its obligations hereunder or the delivery of any notice pursuant to SECTION 2.09
or SECTION 2.10. Such loss shall be the amount (herein, collectively, “Breakage
Costs”) as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid or not borrowed at a rate of interest equal to the Adjusted LIBO Rate
for such LIBO Loan, for the period from the date of such payment or failure to
borrow to the last day (x) in the case of a payment or refinancing of a LIBO
Loan with Prime Rate Loans other than on the last day of the Interest Period for
such LIBO Loan, of the then current Interest Period for such LIBO Loan or (y) in
the case of such failure to borrow, of the Interest Period for such LIBO Loan
which would have commenced on the date of such failure to borrow, over (B) in
the case of a LIBO Loan, the amount of interest which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Lead Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined.

(c) In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to SECTION 2.14(a), the Borrowers, on
demand by any Lender, shall pay to the Administrative Agent, for the account of
such Lender, any amounts required to compensate such Lender for any loss
incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.

(d) Whenever any partial prepayment of Loans are to be applied to LIBO Loans,
such LIBO Loans shall be prepaid in the chronological order of their Interest
Payment Dates or as the Lead Borrower may otherwise designate in writing.

SECTION 2.15 Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(a) If at any time Availability is less than $0.00, the Borrowers will
immediately upon notice from the Administrative Agent (1) prepay the Revolving
Credit Loans in an amount necessary to eliminate such deficiency, and (2) if,
after giving effect to the prepayment in full of all outstanding Revolving
Credit Loans such deficiency has not been eliminated, deposit cash into the
applicable Cash Collateral Account in an amount equal to 105% of the Letters of
Credit Outstanding until such deficiency has been eliminated.

(b) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.16 hereof.

 

52



--------------------------------------------------------------------------------

(c) Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Borrowers shall pay, in full and
in cash, all outstanding Loans and all other outstanding Obligations owing by
them.

SECTION 2.16 Cash Management; Application of Payments.

(a) Annexed hereto as Schedule 2.18(a) is a list of all present DDAs maintained
by the Borrowers, which Schedule includes, with respect to each depository
(i) the name and address of such depository; (ii) the account number(s)
maintained with such depository; and (iii) a contact person at such depository.

(b) Annexed hereto as Schedule 2.18(b) is a list describing all arrangements to
which any Borrower is a party with respect to the payment to such Borrower of
the proceeds of all credit card charges for sales by such Borrower.

(c) On or prior to the Closing Date, each Borrower shall:

(i) deliver to the Collateral Agent notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit I which have been executed
on behalf of such Borrower and addressed to each depository institution listed
on Schedule 2.18(a);

(ii) deliver to the Collateral Agent agreements (each, a “Credit Card
Agreement”) substantially in the form attached hereto as Exhibit J which have
been executed on behalf of such Borrower and each of the Borrower’s credit card
clearinghouses and processors; and

(iii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”) in a form approved by the Collateral Agent with the bank(s) with
which such Borrower maintains the deposit account(s) (collectively, the “Blocked
Accounts”) listed on Schedule 2.18(c)(iii) attached hereto.

(iv) deliver to the Collateral Agent a lockbox agreement (the “Lockbox
Agreement”) with respect to the deposit of Borrowers’ wholesale accounts, in
form and substance, and entered into with a financial institution, acceptable to
the Collateral Agent.

(d)(i) Each DDA Notification shall require the ACH or wire transfer not less
frequently than twice weekly (and whether or not there is then an outstanding
balance in the Loan Account) of all available cash receipts (the “Cash
Receipts”) to the concentration account maintained by the Collateral Agent at
LaSalle Bank (the “Concentration Account”) or to a Blocked Account, and
(ii) each Credit Card Agreement, Blocked Account Agreement and Lockbox Agreement
shall require the ACH or wire transfer on each Business Day (and whether or not
there is then an outstanding balance in the Loan Account) of all available Cash
Receipts to the Concentration Account maintained, in each case, including,
without limitation, those from:

(i) the sale of Inventory and other Collateral;

 

53



--------------------------------------------------------------------------------

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Borrower from
any Person or from any source or on account of any Prepayment Event or other
transaction or event;

(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the bank at which
such DDA is maintained); and

(v) the proceeds of all credit card charges.

(e) In addition, the Loan Parties shall cause all Net Proceeds, and all other
cash payments received by a Borrower from any Person or from any source or on
account of any Prepayment Event to be deposited into the Concentration Account.

(f) The Borrowers shall accurately report to the Administrative Agent all
amounts deposited in the Blocked Accounts to ensure the proper transfer of funds
as set forth above. If, at any time, any cash or cash equivalents owned by any
Borrowers are deposited to any account, or held or invested in any manner,
otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement (or a DDA which is swept to a Blocked Account), the Collateral Agent
may require the applicable Borrowers to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement.

(g) The Borrowers may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Collateral Agent
of appropriate Blocked Account Agreements consistent with the provisions of this
SECTION 2.16 and otherwise satisfactory to the Collateral Agent. The Borrowers
shall not enter into any agreements with credit card processors other than the
ones expressly contemplated herein unless contemporaneously therewith, a Credit
Card Agreement, is executed and delivered to the Collateral Agent.

(h) The Borrowers shall maintain one or more disbursement accounts with LaSalle
Bank, and may also maintain one or more disbursement accounts (collectively, the
“Disbursement Accounts”) with other financial institutions, to be used by the
Borrowers for disbursements and payments (including payroll) in the ordinary
course of business or as otherwise permitted hereunder. The only Disbursement
Accounts as of the Closing Date are those described in Schedule 2.18(h).

(i) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. Each Borrower hereby acknowledges and agrees
that (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this SECTION 2.16, any Borrower receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held
in trust by such Borrower

 

54



--------------------------------------------------------------------------------

for the Collateral Agent, shall not be commingled with any of such Borrower’s
other funds or deposited in any account of such Borrower and shall, not later
than the Business Day after receipt thereof, be deposited into the Concentration
Account or dealt with in such other fashion as such Borrower may be instructed
by the Collateral Agent.

(j) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that notice of such deposit is
available to the Administrative Agent by 2:00 p.m., Boston time, on that
Business Day;

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that notice of such payment is
available to the Collateral Agent by 2:00 p.m., Boston time, on that Business
Day;

(iii) If notice of a deposit to the Concentration Account or payment is not
available to the Administrative Agent until after 2:00 p.m., Boston time, on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m., Boston time, on the then next Business Day;

(iv) On each Business Day, the Administrative Agent shall apply the then
collected balance of the Concentration Account (net of fees charged, and of such
impressed balances as may be required by the bank at which the Concentration
Account is maintained) in accordance with this SECTION 2.16; provided, however,
interest on the unpaid principal balance of the Loan Account shall be
calculated, for the account of the Administrative Agent only, as if payments had
been made one (1) Business Day after such application; and

(v) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the applicable Borrowers shall indemnify the Credit Parties against
all claims and losses resulting from such dishonor or return.

(k) As long as no Event of Default exists and is then continuing, and the
Obligations have not been accelerated (if an Event of Default shall have
occurred and be continuing, and the Obligations have been accelerated, SECTION
7.03 shall apply), in the event and on each occasion that all payments made
under SECTION 2.14, SECTION 2.15 or SECTION 2.16 hereof shall be applied in the
following order of priority:

(i) FIRST, to pay Credit Party Expenses, indemnities and other similar amounts
then due in connection with Credit Extensions to the Borrowers;

(ii) SECOND, to pay interest and fees due and payable on the Credit Extensions
to the Borrowers;

 

55



--------------------------------------------------------------------------------

(iii) THIRD, to pay outstanding Swingline Loans of the Borrowers and all
outstanding reimbursement obligations under Letters of Credit of the Borrowers;

(iv) FOURTH, to pay principal outstanding under other outstanding Revolving
Credit Loans that are Prime Rate Loans and all outstanding reimbursement
obligations under Letters of Credit;

(v) FIFTH, to pay outstanding Revolving Credit Loans that are LIBO Loans and all
Breakage Costs due in respect of such repayment or, at the Lead Borrower’s
option, to fund a cash collateral deposit to the Cash Collateral Account
sufficient to pay, and with direction to pay, all such outstanding LIBO Loans on
the last day of the then pending Interest Period therefor;

(vi) SIXTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party; and

(vii) SEVENTH, to pay all other outstanding Obligations and Other Liabilities of
the Borrowers then due and payable.

If all Obligations are paid, any excess Net Proceeds shall be deposited in a
separate cash collateral account established by the Administrative Agent at
LaSalle Bank, and as long as no Event of Default then exists, shall be released
to the Lead Borrower upon request therefor and utilized by the Borrowers prior
to any further Revolving Credit Loans being made.

(l) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers
shall be prepaid before outstanding LIBO Loans are prepaid. Each partial
prepayment of LIBO Loans shall be in an integral multiple of $100,000. No
prepayment of LIBO Loans shall be permitted other than on the last day of an
Interest Period applicable thereto, unless the Borrowers simultaneously
reimburse the Lenders for all Breakage Costs associated therewith. In order to
avoid such Breakage Costs, as long as no Event of Default has occurred and is
continuing, at the request of the Lead Borrower, the Administrative Agent shall
hold all amounts required to be applied to LIBO Loans in the Cash Collateral
Account and will apply such funds to the applicable LIBO Loans at the end of the
then pending Interest Period therefor (provided that the foregoing shall in no
way limit or restrict the Agents’ rights upon the subsequent occurrence of an
Event of Default). No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $1,000,000. A prepayment of the Loans
pursuant to SECTION 2.14 or SECTION 2.15 shall not permanently reduce the
Commitments.

(m) All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably, applicable in accordance
with each Revolving Credit Lender’s Commitment Percentage. All credits against
the Obligations shall be conditioned upon final payment to the Administrative
Agent of the items giving rise to such credits and shall be subject to one
Business Day’s clearance and collection. If any item credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not

 

56



--------------------------------------------------------------------------------

such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the Loan Account
and the Borrowers shall indemnify the Credit Parties against all claims and
losses resulting from such dishonor or return.

(n) In the event of a direct conflict between the priority provisions of this
SECTION 2.16 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
SECTION 2.16 shall control and govern.

SECTION 2.17 Fees.

(a) The Borrowers shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter as and when payment
of such fees is due as therein set forth.

(b) Each Lender shall be paid the Line Fee at the times and in the manner set
forth below. The Borrowers shall pay the Administrative Agent, for the account
of the Revolving Credit Lenders, a fee (the “Unused Fee”) equal to 0.375% per
annum (on the basis of actual days elapsed in a year of 360 days) of the average
daily balance of the Unused Revolving Credit Commitment, during the calendar
month just ended (or relevant period with respect to the payment being made for
the first month ending after the Closing Date or on the Termination Date). The
Unused Fee shall be paid in arrears, on the first day of each month after the
execution of this Agreement and on the Termination Date. If the Unused Fee
actually paid by the Borrowers is insufficient to pay an amount equal to the
Line Fee to the Revolving Credit Lenders, the deficiency shall be paid to the
Revolving Credit Lenders by the Swingline Lender from its own funds (and the
Borrowers shall have no liability with respect thereto). The Administrative
Agent shall pay the Unused Fee (and any amounts payable by the Swingline Lender
hereunder) to the Revolving Credit Lenders upon the Administrative Agent’s
receipt of the Unused Fee based upon their pro rata share of an amount equal to
the aggregate Line Fee to all Revolving Credit Lenders; provided that for
purposes of calculating the pro rata share of any Person which is both the
Swingline Lender and a Revolving Credit Lender, such Person’s share shall be
equal to the difference between (i) the sum of such Person’s Revolving Credit
Commitment, and (ii) the sum of (A) such Person’s Revolving Credit Commitment
Percentage of the principal amount of Revolving Credit Loans then outstanding to
the Borrowers (including the principal amount of Swingline Loans then
outstanding), and (B) such Person’s Revolving Credit Commitment Percentage of
the then Letter of Credit Outstandings.

(c) The Borrowers shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders, on the first day of each month, in arrears, a fee
calculated on the basis of a 360-day year and actual days elapsed (each, a
“Letter of Credit Fee”), equal to the following per annum percentages of the
average face amount of the following categories of Letters of Credit outstanding
during the three month period then ended:

(i) Standby Letters of Credit: At a per annum rate equal two percent (2.00%);

 

57



--------------------------------------------------------------------------------

(ii) Commercial Letters of Credit: At a per annum rate equal to one and 50/100
percent (1.50%); and

(iii) After the occurrence and during the continuance of an Event of Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 105% of the Letter of Credit Outstandings as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent or the Required Revolving Credit Lenders,
the Letter of Credit Fee shall be increased, at the option of the Administrative
Agent, by an amount equal to two percent (2%) per annum.

(d) The Borrowers shall pay to the Administrative Agent, for the account of the
Issuing Bank, such other fees and charges in connection with the issuance,
negotiation, settlement, amendment and processing of each Letter of Credit
issued by the Issuing Bank as are customarily imposed by the Issuing Bank from
time to time in connection with letter of credit transactions.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the respective accounts of the Administrative Agent
and other Credit Parties as provided herein. Once due, all fees shall be fully
earned and shall not be refundable under any circumstances.

SECTION 2.18 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (the “Loan Account”) which will reflect (i) all Swingline Loans
and all Revolving Credit Loans and other advances made by the Revolving Credit
Lenders to the Borrowers or for the Borrowers’ account, (ii) all Letter of
Credit Disbursements, fees and interest that have become payable as herein set
forth, and (iii) any and all other monetary Obligations that have become
payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from others for the Borrowers’
account, including all amounts received in the Concentration Account, and the
amounts so credited shall be applied as set forth in SECTION 2.16 or SECTION
7.03, as applicable. After the end of each month, the Administrative Agent shall
send to the Borrowers a statement accounting for the charges, loans, advances
and other transactions occurring among and between the Administrative Agent, the
Revolving Credit Lenders and the Borrowers during that month. The monthly
statements shall, absent manifest error, be an account stated, which is final,
conclusive and binding on the Borrowers.

SECTION 2.19 Payments.

(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of

 

58



--------------------------------------------------------------------------------

drawings under Letters of Credit, of amounts payable under SECTION 2.13, SECTION
2.14(c) or SECTION 2.21, or otherwise) prior to 2:00 p.m., Boston time, on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 135 South LaSalle
Street, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to SECTION 2.13, SECTION 2.14(c), SECTION 2.21 and SECTION
9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, except with respect
to LIBO Borrowings, the date for payment shall be extended to the next
succeeding Business Day, and, if any payment due with respect to LIBO Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date of such payment
shall be on the last Business Day of subject calendar month, and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension. All payments under each Loan Document shall be made in
dollars.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTION
2.16 or SECTION 7.03 hereof, as applicable, ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed drawings under
Letters of Credit, interest, and fees then due to such respective parties. Any
net principal reductions to the Loans received by the Administrative Agent in
accordance with the Loan Documents during such period shall not reduce such
actual amount so contributed, for purposes of calculation of interest due to
that Lender, until the Administrative Agent has distributed to that Lender its
Commitment Percentage thereof.

(c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent, for the account of the Lenders or the Issuing Bank hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

59



--------------------------------------------------------------------------------

SECTION 2.20 Settlement Amongst Revolving Credit Lenders.

(a) Except as provided in SECTION 2.20(b), the Swingline Lender may (but shall
not be obligated to), at any time, on behalf of the Borrowers (which hereby
authorize the Swingline Lender to act on their behalf in that regard) request
the Administrative Agent to cause the Revolving Credit Lenders to make a
Revolving Credit Loan (which shall be a Prime Rate Loan) in an amount equal to
such Revolving Credit Lender’s Commitment Percentage of the outstanding amount
of Swingline Loans made in accordance with SECTION 2.05, which request may be
made regardless of whether the conditions set forth in ARTICLE IV have been
satisfied. Upon such request, each Revolving Credit Lender shall make available
to the Administrative Agent the proceeds of such Revolving Credit Loan for the
account of the Swingline Lender. If the Swingline Lender requires a Revolving
Credit Loan to be made by the Revolving Credit Lender and the request therefor
is received prior to 12:00 Noon, Boston time, on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m., Boston
time, that day; and, if the request therefor is received after 12:00 Noon,
Boston time, then no later than 3:00 p.m., Boston time, on the next Business
Day. The obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans (excluding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward, as applicable, based on all Revolving Credit Loans
(excluding Swingline Loans) and repayments of Revolving Credit Loans (excluding
Swingline Loans) received by the Administrative Agent as of 3:00 p.m., Boston
time, on the first Business Day (such date, the “Settlement Date”) following the
end of the period specified by the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Revolving Credit
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (excluding Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Revolving
Credit Lender its applicable Commitment Percentage of repayments, and (ii) each
Revolving Credit Lender shall transfer to the Administrative Agent, or the
Administrative Agent shall transfer to each Revolving Credit Lender such amounts
as are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Credit Loans made by each Revolving Credit Lender with
respect to Revolving Credit Loans (excluding Swingline Loans) shall be equal to
such Revolving Credit Lender’s applicable Commitment Percentage of Revolving
Credit Loans (excluding Swingline Loans) outstanding as of such Settlement Date.
If the summary statement requires transfers to be made to the Administrative
Agent by the Revolving Credit Lenders and is received prior to

 

60



--------------------------------------------------------------------------------

12:00 Noon, Boston time, on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m., Boston time, that day; and,
if received after 12:00 Noon, Boston time, then no later than 3:00 p.m., Boston
time, on the next Business Day. The obligation of each Revolving Credit Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Revolving Credit
Lender shall not have so made its transfer to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Effective Rate.

SECTION 2.21 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if a Loan Party shall be required to deduct, or an Agent or a Lender shall
be required to remit, any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions or remittances for Taxes (including deductions
applicable to additional sums payable under this SECTION 2.21) the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Loan Party shall make such deductions and
(iii) the Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrowers shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.21) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the Relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Credit Party, or by the Administrative Agent on its own behalf or on behalf of
any other Credit Party, setting forth in reasonable detail the manner in which
such amount was determined, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

61



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction in
withholding tax shall deliver to the Lead Borrower and the Administrative Agent
two (2) copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or any subsequent versions thereof or successors thereto, or, in
the case of a Foreign Lender claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a (i) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (ii) if such Foreign Lender delivers
a Form W-8BEN, a certificate representing that such Foreign Lender is not (A) a
bank for purposes of Section 881(c) of the Code, (B) is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of any Loan
Party and (C) is not a controlled foreign corporation related to the Loan
Parties (within the meaning of Section 864(d)(4) of the Code), properly
completed and duly executed by such Foreign Lender claiming, as applicable,
complete exemption from or reduced rate of, U.S. Federal withholding tax on
payments by the Loan Parties under this Agreement and the other Loan Documents,
or in the case of a Foreign Lender claiming exemption for “portfolio interest”
certifying that it is not a foreign corporation, partnership, estate or trust.
Such forms shall be delivered by each Foreign Lender on or before the date it
becomes a party to this Agreement (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a
transferee hereunder) and on or before the date, if any, such Foreign Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Foreign Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
SECTION 2.2 l(e), a Foreign Lender shall not be required to deliver any form
pursuant to this SECTION 2.2 l(e) that such Foreign Lender is not legally able
to deliver.

(f) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(g) If any Loan Party shall be required pursuant to this SECTION 2.21 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.21(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

 

62



--------------------------------------------------------------------------------

(h) If any Credit Party reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current monetary benefit that it
would otherwise not have obtained and that would result in the total payments
under this SECTION 2.21 exceeding the amount needed to make such Credit Party
whole, such Credit Party shall pay to the Lead Borrower, with reasonable
promptness following the date upon which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out of pocket expenses incurred in securing such
refund, deduction or credit.

SECTION 2.22 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.21, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.13 or SECTION 2.21, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Closing Date and (ii) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.21, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
SECTION 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, however, that (i) the
Lead Borrower shall have received the prior written consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender, which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.13 or payments required to be made pursuant to

 

63



--------------------------------------------------------------------------------

SECTION 2.21, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 2.23 Designation of Lead Borrowers as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Lead Borrower and of any other
Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Credit Party shall have any obligation to see
to the application of such proceeds.

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, and (ii) the subsequent appointment of a successor Lead
Borrower, which notice is signed by the respective Financial Officers of each
Borrower; and (iii) written notice from such successive Lead Borrower accepting
such appointment and acknowledging that from and after the date of such
appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term “Lead Borrower” shall mean and include
the newly appointed Lead Borrower.

SECTION 2.24 Security Interests in Collateral.

To secure their Obligations, the Borrowers shall grant to the Collateral Agent,
for its benefit and the ratable benefit of the other Credit Parties, a first
priority security interest in all of the Collateral pursuant hereto and to the
Security Documents, subject to Permitted Encumbrances.

 

64



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties executing this Agreement, jointly and severally, make the
following representations and warranties to each Credit Party with respect to
each Loan Party:

SECTION 3.01 Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect. Schedule 3.01 annexed hereto sets forth, as of the Closing Date, each
Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan Party,
(c) will not violate or result in a default under any indenture or any other
agreement, instrument or other evidence of Material Indebtedness, or any other
Material Agreement or other material instrument binding upon any Loan Party or
its assets, or give rise to a right thereunder to

 

65



--------------------------------------------------------------------------------

require any payment to be made by any Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party, except Liens
created under the Loan Documents.

SECTION 3.04 Financial Condition.

The Lead Borrower has heretofore furnished to the Agents the draft Consolidated
balance sheet, and statements of income, stockholders’ equity, and cash flows
for the Lead Borrower and its Subsidiaries as of and for the Fiscal Year ending
December 31, 2006 and as of and for the Fiscal Month ending May 31, 2007,
certified by a Financial Officer of the Lead Borrower. The Lead Borrower has
furnished to the Agents the Consolidated balance sheet, and statements of
income, stockholders’ equity, and cash flows for the Lead Borrower and its
Subsidiaries as of and for the Fiscal Year ending December 31, 2005. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes. Since the
date of such financial statements, there have been no changes in the assets,
liabilities, financial condition or business of the Lead Borrower and its
Subsidiaries other than changes in the ordinary course of business or those
which have not had a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has good title to,
or valid leasehold interests in, all its real (immoveable) and personal
(moveable) property material to its business, except for defects which could not
reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed on Schedule 3.05(b), each Loan Party owns or is licensed
to use, all patents, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date, together with a
list of the holders of any mortgage or other Lien thereon. Schedule 3.0(c)(ii)
sets forth the address (including county) of all Real Estate that is leased by
the Loan Parties as of the Closing Date, together with a list of the lessor with
respect to each such Lease and the holders of any mortgage or other Lien
thereon. Each of such Leases is in full force and effect and the Loan Parties
are not in default of the terms thereof except for any defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Loan Parties, threatened in writing against
or affecting any Loan Party as to

 

66



--------------------------------------------------------------------------------

which there is a reasonable possibility of an adverse determination which, if
adversely determined, could reasonably be expected individually or in the
aggregate to result in a Material Adverse Effect (other than Disclosed Matters).

(b) Except for Disclosed Matters, no Loan Party (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, which, in each case, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

Except for Disclosed Matters, each Loan Party is in compliance with all
Applicable Law, all agreements relating to Material Indebtedness, and all
Material Agreements binding upon it or its property, and no default has occurred
and is continuing thereunder, except in each case where the failure to comply or
the existence of a default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment and Holding Company Status.

No Loan Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.09 Taxes.

Each Loan Party has timely filed or caused to be filed all tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it (subject to any properly filed requests for
extension of the time for filing any tax returns), except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan
Party has set aside on its books adequate reserves, and as to which no Lien has
arisen or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Proper and accurate amounts
have been withheld by each Loan Party from its respective employees for all
periods in material compliance with all applicable federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities.

SECTION 3.10 ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of

 

67



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11 Disclosure.

The Loan Parties have disclosed to the Credit Parties all agreements,
instruments and corporate or other restrictions to which any Loan Party is
subject, and all other matters known to any of them that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to any Credit Party in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 3.12 Subsidiaries.

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. All such shares of
Capital Stock are validly issued, fully paid, and non-assessable.

(b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
or any other business ventures or entities as of the Closing Date.

SECTION 3.13 Insurance.

Schedule 3.13 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. Each insurance policy listed
on Schedule 3.13 is in full force and effect and all premiums in respect thereof
that are due and payable as of the Closing Date have been paid.

SECTION 3.14 Labor Matters.

There are no strikes, lockouts or slowdowns against any Loan Party pending or,
to the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters to the extent that any such violation could reasonably
be expected to have a Material Adverse Effect. Except for Disclosed Matters, all
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued in accordance with GAAP as a liability
on the books of such Loan Party. Except as set forth on Schedule 3.14 no Loan
Party is a party to or bound by

 

68



--------------------------------------------------------------------------------

any collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party has made a pending demand for recognition. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.

SECTION 3.15 Security Documents.

The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, legal, valid
and enforceable security or mortgage interests in the Collateral, and the
Security Documents constitute, or will upon the filing of financing statements
or other requisite registrations and/or the obtaining of “control”, in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, the creation of a
fully perfected and opposable first priority Lien on, and security interest in,
and hypothecation of, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person, except for Permitted Encumbrances having priority over the Lien of
the Collateral Agent under Applicable Law.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

SECTION 3.17 Solvency.

Each of the Loan Parties is, or as of the Closing Date will be, Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

SECTION 3.18 Licenses; Permits.

Each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material

 

69



--------------------------------------------------------------------------------

compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Law, except
where the failure to comply with such terms, conditions or Applicable Law,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date.

The obligation of the Lenders to make each Loan and of the Issuing Bank to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, if any, on the Closing Date, is subject to the following conditions
precedent:

(a) The Agents (or their counsel) shall have received from each party either
(i) a counterpart of this Agreement and all other Loan Documents signed on
behalf of such party or (ii) written evidence satisfactory to the Agents (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other Loan
Documents.

(b) The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders and dated the Closing Date) of counsel for the Loan
Parties covering such matters relating to the Loan Parties, the Loan Documents
or the transactions contemplated thereby as the Required Lenders shall
reasonably request. The Loan Parties hereby request such counsel to deliver such
opinions.

(c) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance satisfactory to the
Agents and their counsel.

(d) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Excess Availability shall
be not less than $7,000,000.00. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Closing Date, executed by a Financial
Officer of the Lead Borrower.

(e) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Closing Date and (ii) certifying that, as of the Closing Date,
the representations and warranties made by the Loan Parties in the Loan
Documents and otherwise are true and complete and that no Default or Event of
Default exists, and (iii) attaching copies of each of the Merger Agreement and
the Lim Option Agreement and certifying that such copies are true, accurate and
complete.

 

70



--------------------------------------------------------------------------------

(f) The Agents shall have received the Security Documents, and certificates
evidencing any certificated securities being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.

(g) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents
other than those which, individually or in the aggregate, would not and would
not reasonably be expected to have, a Material Adverse Effect.

(h) The Agents shall have received (a) appraisals by a third party appraiser
acceptable to the Agents of all Inventory and Equipment of the Loan Parties, the
results of which are reasonably satisfactory to the Agents, and (b) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be reasonably satisfactory to the Agents.

(i) The Agents shall be reasonably satisfied that any financial statements
delivered to them fairly present in all material respects the business and
financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the most recent financial information delivered
to the Agents.

(j) The Administrative Agent shall have received and be satisfied with detailed
financial projections and business assumptions for the Lead Borrower and its
Subsidiaries for the twelve month period following the Closing Date, including,
in each case, a Consolidated income statement, balance sheet, statement of cash
flow and borrowing base availability analysis.

(k) Except as disclosed on Schedule 6.01, there shall not be any other Material
Indebtedness of the Loan Parties outstanding immediately after the Closing Date
other than SOF Investments Loan and the Obligations.

(l) Except as disclosed on Schedule 3.06, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect.

(m) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made or Letters of Credit issued hereunder), no Default or Event of
Default shall exist.

(n) The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases or subordination agreements are being
tendered on the Closing Date.

 

71



--------------------------------------------------------------------------------

(o) The Agents shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agents to be filed, registered, published or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered, published or recorded to the satisfaction of the Agents.

(p) The Agent shall have received the DDA Notifications, the Blocked Account
Agreements and the Credit Card Agreements required to be delivered hereunder on
or before the Closing Date.

(q) The Agents shall have received a payoff letter from the existing lender to
the Borrowers, as well as a tender of releases and discharges of all collateral
security for the existing financing arrangement, each in form and substance
satisfactory to the Agents. Such Indebtedness shall be repaid contemporaneously
with the making of the first Loan hereunder.

(r) The Agents shall have received, and be satisfied with, evidence of the Loan
Parties’ insurance, together with such endorsements as are required by the Loan
Documents.

(s) All fees due at or immediately after the Closing Date and all Credit Party
Expenses incurred by in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Agents), shall have been paid in full.

(t) The consummation of the transactions contemplated hereby shall not
(i) violate in any material respect any Applicable Law or any Charter Document
or (ii) conflict with, or result in a default or event of default under, any
Material Agreement of any Loan Party. No event shall exist which is, or solely
with the passage of time, the giving of notice or both, would be a default under
any Material Agreement of any Loan Party.

(u) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be satisfactory to the Administrative Agent.

(v) The Agents and SOF Investments shall have entered into an intercreditor
agreement on terms and conditions reasonably satisfactory to the Agents with SOF
Investments.

(w) The Administrative Agent shall have confirmed that (x) SOF Investments shall
have executed and delivered to the Borrowers a waiver letter with respect to any
Events of Default which may exist under the SOF Investments Loan as of the
Closing Date, in form and substance acceptable to the Administrative Agent in
its reasonable discretion, and (y) SOF Investments shall have increased the
outstanding principal balance of the SOF Investments Loan to $51,000,000.00.

 

72



--------------------------------------------------------------------------------

(x) There shall have been delivered to the Agents such additional instruments
and documents as the Agents or counsel to the Agents reasonably may require or
request.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding on the Loan
Parties. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless all of the foregoing conditions are satisfied (or waived
as provided in SECTION 9.02 hereof) at or prior to 12:00 noon, Boston time, on
July 2, 2007 (and, in the event such conditions are not so satisfied or waived,
this Agreement shall terminate at such time).

SECTION 4.02 Conditions Precedent to Each Revolving Credit Loan and Each Letter
of Credit.

In addition to those conditions described in SECTION 4.01, the obligation of the
Revolving Credit Lenders to make each Revolving Credit Loan and of the Issuing
Bank to issue each Letter of Credit, is subject to the following conditions
precedent:

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by ARTICLE II.

(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date.

(c) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, the Loan Parties shall be in compliance
with all of the terms and provisions set forth herein and in the other Loan
Documents to be observed or performed and no Default or Event of Default shall
have occurred and be continuing.

(d) The Administrative Agent shall have received timely delivery of the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by the Administrative Agent.

The request by the Lead Borrower for, and the acceptance by the Borrowers of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the
Administrative Agent or any other Credit Party.

 

73



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until (i) the Commitments shall have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, (iii) all Letters of Credit shall have expired or
terminated or been cash collateralized or backstopped by a letter of credit
reasonably acceptable to the Administrative Agent and the Issuing Bank to the
extent provided herein, and (iv) all Letter of Credit Disbursements shall have
been reimbursed, each Loan Party covenants and agrees with the Credit Parties
that:

SECTION 5.01 Financial Statements and Other Information.

The Lead Borrower will furnish to the Administrative Agent:

(a) Within one hundred twenty (120) days after the end of each Fiscal Year of
the Lead Borrower, the Consolidated balance sheet and related statements of
operations, and Consolidated statements of stockholders’ equity and cash flows
as of the end of and for such year for the Lead Borrower and its Subsidiaries,
setting forth in each case in comparative form the Consolidated figures for the
previous Fiscal Year, all audited and reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without a qualification or exception as to the
scope of such audit) to the effect that such Consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Lead Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied;

(b) Within thirty (30) days after the end of each Fiscal Month of the Lead
Borrower, the Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries,
as of the end of and for such Fiscal Month and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the Consolidated figures
for the previous Fiscal Year and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(d), all certified by one of the Lead
Borrower’s Financial Officers as presenting in all material respects the
financial condition and results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied, subject to normal year end audit adjustments and the absence of
footnotes;

(c) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Lead Borrower in the form
of Exhibit K hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the Excess Availability and Consolidated EBITDA for
such period, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Lead Borrower’s most recent audited
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such Compliance
Certificate;

 

74



--------------------------------------------------------------------------------

(d) Within sixty (60) days before the commencement of each Fiscal Year of the
Lead Borrower, a detailed, Consolidated budget by month for such Fiscal Year and
shall include a projected Consolidated income statement, balance sheet, and
statement of cash flow, by month, and promptly when available, any significant
revisions to such budget;

(e) By 2:00 p.m., Boston time, on each Business Day, a certificate in the form
of Exhibit L (a “Borrowing Base Certificate”) showing the Borrowing Base and
Availability as of the close of business on the immediately preceding Business
Day, each Borrowing Base Certificate to be certified as complete and correct in
all material respects on behalf of the Lead Borrower by a Financial Officer of
the Lead Borrower;

(f) On Wednesday of each week (or, if Wednesday is not a Business Day, on the
next succeeding Business Day), a sales audit report, an inventory stock ledger
report, an accounts receivable aging report, an accounts payable aging report
and an inventory aging report (each in such form as may be specified from time
to time by the Administrative Agent) as of the close of business on the
immediately preceding Friday, and such other documentation supporting the weekly
roll forward of the Borrowing Base as the Administrative Agent may require;

(g) Promptly upon receipt thereof, copies of all reports submitted to any Loan
Party by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(h) A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds among the assets and properties of the Borrowers which are the
subject of the Prepayment Event;

(i) Notice of any intended sale or other disposition of material assets of any
Loan Party permitted hereunder or incurrence of any Indebtedness in favor of any
non-Affiliated Person permitted hereunder at least ten (10) Business Days prior
to the date of consummation such sale or disposition or incurrence of such
Indebtedness; and

(j) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request.

 

75



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following:

(a) A Default or Event of Default known to any Loan Party, specifying the nature
and extent thereof and the action (if any) which is proposed to be taken with
respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) Any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect;

(e) Any change in any Loan Party’s chief executive officer or chief financial
officer;

(f) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g) Any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective
bargaining agent;

(h) The filing of any Lien for unpaid Taxes against any Loan Party known to any
Loan Party; and

(i) Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

The Lead Borrower will furnish to the Agents prompt written notice of any change
in: (a) any Loan Party’s name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties; (b) the location
of any Loan Party’s chief executive office, its

 

76



--------------------------------------------------------------------------------

principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility) or location from which Accounts are invoiced or paid; (c) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings, publications and registrations, have been made
under the Uniform Commercial Code or other Applicable Law that are required in
order for the Agents to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to, except as
expressly set forth in the Merger Agreement, do all things necessary to comply
with its Charter Documents, and to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, however, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
SECTION 6.03.

SECTION 5.05 Payment of Obligations.

Each Loan Party will, and will cause its Subsidiaries to, pay its Indebtedness
and other obligations, including Tax liabilities, and claims for labor,
materials, or supplies, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
no Lien is securing such obligation, and (d) the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect. Without
limitation of the foregoing, each Loan Party will pay all obligations when due
and owing to any third party warehousemen storing any of the Inventory of any
Loan Party.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and with the exception of store
closings and asset dispositions permitted hereunder.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Agents (or, to the extent
consistent with prudent business practice, a program of self-insurance approved
by the Agents, such approval not to be unreasonably withheld) on such of its
property and in at least such amounts and against at least such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury

 

77



--------------------------------------------------------------------------------

or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Agents, upon written request, full
information as to the insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent
and that the insurance, to the extent of the Collateral Agent’s interest
therein, shall not be impaired or invalidated, in whole or in part, by reason of
any act or neglect of any Loan Party or by the failure of any Loan Party to
comply with any warranty or condition of the policy, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer, and (iii) such other provisions as the Agents may reasonably
require from time to time to protect the interests of the Credit Parties.
Commercial general liability policies shall be endorsed to name the Collateral
Agent as an additional insured. Business interruption policies shall name the
Collateral Agent as a loss payee and shall be endorsed or amended to include
(i) a provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent, (ii) a provision to the effect that none of the Loan
Parties, the Administrative Agent, the Collateral Agent or any other party shall
be a co-insurer and (iii) such other provisions as the Agents may reasonably
require from time to time to protect the interests of the Credit Parties. Each
such policy referred to in this SECTION 5.07(b) shall also provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Collateral Agent (giving the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Collateral Agent. The Lead Borrower shall deliver to the Collateral Agent,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent, including an
insurance binder) together with evidence satisfactory to the Collateral Agent of
payment of the premium therefor.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, keep
proper books of record and account (or, in the case of Subsidiaries located in
jurisdictions outside of the United States, in accordance with accepted
accounting standards and legal requirements of the applicable jurisdiction) and
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and report such results
in accordance with GAAP. Each Loan Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by any Agent, upon
reasonable prior notice, to visit and inspect its properties, to discuss its
affairs, finances and condition with its officers and

 

78



--------------------------------------------------------------------------------

independent accountants and to examine and make extracts from its books and
records, all at such reasonable times and as often as reasonably requested.

(b) Each Loan Party will, and will cause its Subsidiaries to, from time to time
upon the request of any Agent, permit any Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Agents to
conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. The Loan Parties shall pay the fees
and expenses of the Agents or such professionals with respect to such
evaluations and appraisals; provided that the Loan Parties shall be responsible
only for the costs and expenses of two (2) appraisals of Inventory, one
(1) appraisal of Equipment (plus an appraisal of Equipment to commence
approximately 60 days after the Closing Date), and two (2) commercial finance
examinations in any twelve month period following the Closing Date, unless an
Event of Default shall have occurred and be continuing (in which case the Agents
may undertake such additional appraisals and commercial finance examinations as
it deems appropriate). Notwithstanding the foregoing limitations on the Loan
Parties’ obligation to pay the expenses for appraisals and commercial finance
examinations prior to the occurrence of an Event of Default, any Agent may
undertake such additional appraisals and commercials finance examinations prior
to the occurrence of an Event of Default as it, in its reasonable discretion,
deems necessary, at the expense of the Lenders.

(c) The Loan Parties shall at all times retain independent certified public
accountants who are reasonably satisfactory to the Agents and shall instruct
such accountants to cooperate with, and be available to, the Agents or their
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such accountants, as may be raised by the Agents.

SECTION 5.09 Physical Inventories.

(a) The Loan Parties, at their own expense, shall cause not less than two
(2) physical inventories to be undertaken in each twelve (12) month period
thereafter, conducted by such inventory takers as are satisfactory to the Agents
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agents. The Agents, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party. The Borrowers, within ten (10) Business Days following
the completion of such inventory, shall provide the Agents with a reconciliation
of the results of such inventory (as well as of any other physical inventory
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(b) The Agents, in their discretion, if any Default or Event of Default exists,
may cause such inventories to be taken as the Agents determine (each, at the
expense of the Loan Parties).

 

79



--------------------------------------------------------------------------------

SECTION 5.10 Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Loan Party shall: (a) conduct its operations and keep and maintain
its Real Estate in compliance with all Environmental Laws other than such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, except to the extent that non
compliance with any of the foregoing could not reasonably be expected to have a
Material Adverse Effect; (c) notify the Administrative Agent promptly after such
Person becomes aware of any violation of Environmental Laws or any Release on,
at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities; and (d) promptly forward to
Administrative Agent a copy of any order, notice, request for information or any
communication or report received by such Person in connection with any such
violation or Release or any other matter relating to any Environmental Laws that
could reasonably be expected to result in Environmental Liabilities, in each
case whether or not any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter.

SECTION 5.11 Use of Proceeds and Letters of Credit.

The proceeds of Loans made hereunder and of Letters of Credit issued hereunder
will be used only (a) to refinance existing Indebtedness, (b) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(c) to finance Capital Expenditures of the Borrowers, (d) to finance Permitted
Acquisitions, and (d) for general corporate purposes, including the repayment of
Indebtedness, the making of Permitted Dividends, and the making of Investments,
all to the extent permitted in this Agreement. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations U and
X.

SECTION 5.12 Additional Subsidiaries.

(a) If any Loan Party shall form or acquire a Subsidiary after the Closing Date,
the Lead Borrower will notify the Agents thereof and (a) if such Subsidiary is
not a Foreign Subsidiary, the Lead Borrower will cause such Subsidiary to become
a Loan Party hereunder and under each applicable Security Document in the manner
provided therein within ten (10) Business Days after such Subsidiary is formed
or acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as the Administrative Agent or the
Required Lenders shall request and (b) if any shares of Capital Stock or
Indebtedness of such Subsidiary are owned by or on behalf of any Loan Party, the
Lead Borrower will cause such shares and promissory notes evidencing such
Indebtedness to be pledged to secure the Obligations within ten (10) Business
Days after such Subsidiary is

 

80



--------------------------------------------------------------------------------

formed or acquired (except that, if such Subsidiary is a Foreign Subsidiary,
shares of Capital Stock of such Subsidiary to be pledged may be limited to 65%
of the outstanding shares of Capital Stock of such Subsidiary).

SECTION 5.13 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any assets are acquired by any Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Documents that become
subject to the Lien of the Security Documents upon acquisition thereof), the
Lead Borrower will notify the Administrative Agent thereof, and the Loan Parties
will cause such assets to be subjected to a Lien securing the Obligations and
will take such actions as shall be necessary or shall be requested by any Agent
to grant and perfect such Liens, including actions described in paragraph (a) of
this SECTION 5.13, all at the expense of the Loan Parties.

(c) Upon the request of the Collateral Agent, each Loan Party shall cause each
of its customs brokers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Collateral Agent, covering such matters and in
such form as the Collateral Agent may reasonably require.

ARTICLE VI

Negative Covenants

Until (i) the Commitments shall have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, (iii) all Letters of Credit shall have expired or
terminated or been cash collateralized or backstopped by a letter of credit
reasonably acceptable to the Administrative Agent and the Issuing Bank to the
extent provided herein, and (iv) all Letter of Credit Disbursements shall have
been reimbursed, each Loan Party covenants and agrees with the Credit Parties
that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except Permitted Indebtedness.

 

81



--------------------------------------------------------------------------------

SECTION 6.02 Liens.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Accounts) or
rights in respect of any thereof, except Permitted Encumbrances.

SECTION 6.03 Fundamental Changes

(a) No Loan Party will, or will permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing or would arise therefrom, (i) any
Subsidiary may merge into a Borrower in a transaction in which a Borrower is the
surviving corporation, (ii) any Subsidiary that is not a Borrower may merge into
any Subsidiary that is not a Borrower, and (iii) Permitted Acquisitions and
asset dispositions permitted pursuant to SECTION 6.05 hereof may be consummated
in the form of a merger, as long as, in the event of a Permitted Acquisition, a
Loan Party is the surviving Person, provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by SECTION 6.04, and (iv) the SPAC
Transaction may be consummated in accordance with the terms of the Merger
Agreement and applicable law, provided that in connection therewith the Loan
Parties, the Merger Subsidiary and Endeavor shall execute and deliver to the
Administrative Agent such documents, instruments and agreements as may be
reasonably required by the Administrative Agent, including, without limitation,
an assumption/joinder agreement by the Merger Subsidiary, and a guaranty by
Endeavor of the Obligations of the Borrowers, to be secured by a pledge
agreement by Endeavor pledging to the Collateral Agent for the benefit of the
Lenders, its ownership of the Capital Stock of each of the Loan Parties,
provided further, that any such assumption/joinder, guaranty or pledge agreement
shall become effective immediately following the effectiveness of the merger
between Lead Borrower and Merger Subsidiary.

(b) No Loan Party will, or will permit any Subsidiary to, engage, to any
material extent, in any business other than businesses of the type conducted by
such Loan Party on the date of execution of this Agreement and businesses
reasonably related thereto, or reasonably related to the manufacture or
retailing of apparel and related products.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will, or will permit any Subsidiary to, make or permit to exist
any Investment, except Permitted Investments and any transfer of the Capital
Stock of LLC to the Borrower as expressly set forth in the Merger Agreement.

SECTION 6.05 Asset Sales.

No Loan Party will, or will permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Capital Stock, except (i) sales of
inventory in the ordinary course of business, (ii) Permitted Dispositions,
(iii) Permitted Dividends, and (iv) the transfer of Capital Stock owned by the
Loan Parties as expressly set forth in the Merger Agreement.

 

82



--------------------------------------------------------------------------------

SECTION 6.06 Equity Issuances.

No Loan Party will, or will permit any Subsidiary to, (i) issue any preferred
stock or other Capital Stock (except for preferred stock (x) all dividends in
respect of which are to be paid (and all other payments in respect of which are
to be made) in additional shares of such preferred stock, in lieu of cash until
all Obligations are paid in full and all Commitments terminated, (y) that is not
subject to redemption other than redemption at the option of the Loan Party
issuing such preferred stock and (z) all payments in respect of which are
expressly subordinated to the Obligations), (ii) except as permitted above, be
or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of
(x) any shares of Capital Stock of any Loan Party or (y) any option, warrant or
other right to acquire any such shares of Capital Stock of any Loan Party, or
(iii) issue any additional shares of its Capital Stock (other than Capital Stock
by the Borrower); provided that nothing in this SECTION 6.06 shall prohibit the
issuance of options or stock awards to employees of the Merger Subsidiary
pursuant to the Merger Agreement and expressly set forth therein.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, or will permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than
Permitted Dividends, without the prior consent of the Administrative Agent and
the Required Lenders.

(b) No Loan Party will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) as long as no Event of Default then exists or would arise therefrom,
mandatory payments and prepayments of interest and principal as and when due in
respect of any Permitted Indebtedness, excluding any Subordinated Indebtedness,
and excluding the SOF Investments Loan;

(ii) mandatory payments of regularly scheduled principal, interest and fees as
and when due in respect of the SOF Investments Loan;

(iii) payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness,
provided that interest payments may only be made if no Event of Default is then
occurring, and principal payments may only be made if the Payment Conditions are
satisfied; and

(iv) refinancings of Indebtedness to the extent permitted under this Agreement.

 

83



--------------------------------------------------------------------------------

SECTION 6.08 Transactions with Affiliates.

No Loan Party will, or will permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except, (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to such Loan
Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrowers not involving any other
Affiliate, (c) any Loan Party’s transfer of property to an Affiliate for a cash
sales price, or extensions of credit in the ordinary course of business not less
than the Loan Party’s cost of such property, (d) Permitted Dividends,
(e) Permitted Investments, (f) Permitted Dispositions, (g) transactions
consisting of non-material property or assets, (h) the transfers and
transactions expressly set forth in the Merger Agreement and Lim Option
Agreement, provided that such transfers and transactions are only completed in
connection with the consummation of the merger or the transactions related
thereto as expressly set forth in the Merger Agreement, and (i) payments made
pursuant to the lease for the that certain facility located at 1020 E. 59th
Street, Los Angeles, California 90001.

SECTION 6.09 Restrictive Agreements.

No Loan Party will, or will permit any Subsidiary to, directly or indirectly
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or any other Subsidiary of
a Loan Party or to guarantee Indebtedness of the Loan Parties or any other
Subsidiary of the Loan Parties, provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by Applicable Law or by any Loan
Document, (ii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (iii) clause (a) of the foregoing
shall not apply to customary provisions in leases restricting the assignment or
subleasing thereof, and (iv) clause (a) of the foregoing shall not apply to
provisions in the Merger Agreement restricting the ability of the Borrower and
LLC to incur or permit to exist Liens on their respective properties or assets.
Notwithstanding anything in this SECTION 6.09 to the contrary, the prohibitions,
restrictions and impositions of conditions expressly set forth in the Merger
Agreement and Lim Option Agreement, provided that such the prohibitions,
restrictions and impositions of conditions are in connection with the
consummation of the merger or the transactions related thereto as expressly set
forth in the Merger Agreement, shall not be prohibited by this SECTION 6.09;
provided that such prohibitions, restrictions and impositions of conditions
would not result in a Material Adverse Effect.

SECTION 6.10 Amendment of Material Documents.

No Loan Party will, or will permit any Subsidiary to, amend, modify or waive any
of its rights under (a) its Charter Documents or (b) any Material Agreement, or
(c) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

SECTION 6.11 Financial Performance Covenants.

Each Loan Party will at all times observe and comply with those financial
performance covenants set forth on EXHIBIT M, annexed hereto. The Administrative
Agent may determine the Loan Parties’ compliance with such covenants based upon
financial reports and statements provided by the Loan Parties to the
Administrative Agent (whether or not such financial reports and statements are
required to be furnished pursuant to this Agreement) as well as by reference to
interim financial information provided to, or developed by, the Administrative
Agent.

SECTION 6.12 Fiscal Year.

No Loan Party will, or will permit any Subsidiary to, change its Fiscal Year.

SECTION 6.13 ERISA.

No Loan Party shall, or shall cause or permit any of its Subsidiaries or its
ERISA Affiliates to:

(a) cause or permit to occur an event that could reasonably be expected to
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA; or

(b) cause or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties and other liability and
could reasonably be expected to result in a Material Adverse Effect; or

(c) engage in any transaction in connection with which a Loan Party or any ERISA
Affiliate could be reasonably expected to be subject to either a civil penalty
assessed pursuant to the provisions of Section 502(i) of ERISA or a tax imposed
under the provisions of Section 4975 of the IRC which, in each case, could
reasonably be expected to result in a Material Adverse Effect; or

(d) adopt an amendment to any Pension Plan requiring the provision of security
under Section 307 of ERISA or Section 401(a)(29) of the IRC which could
reasonably be expected to result in a Material Adverse Effect; or

(e) terminate any Pension Plan under Section 404l(c) of ERISA without the prior
consent of Administrative Agent which could reasonably be expected to result in
a Material Adverse Effect; or

(f) fail in any material respect to make payment when due (including permissible
extensions) of all amounts which, under the provisions of any Plan, it is
required to pay as contributions thereto or as premiums to the PBGC, or, with
respect to any Pension Plan, permit to exist any material “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
IRC) which could reasonably be expected to result in a Material Adverse Effect;
or

 

85



--------------------------------------------------------------------------------

(g) enter into a new agreement or agreements that would (i) obligate a Loan
Party or any ERISA Affiliate to make contributions to a Multiemployer Plan
subject to subtitle (e) of Title IV of ERISA which could reasonably be expected
to result in a Material Adverse Effect, (ii) to create, extend or increase an
obligation to provide health or medical benefits for retirees of a Loan Party or
an ERISA Affiliate that would increase the accumulated post retirement benefit
obligation and could reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.14 Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(b) become subject to any Environmental Liability, in each case which is
reasonably likely to have a Material Adverse Effect.

SECTION 6.15 Additional Subsidiaries.

The Loan Parties will not, and will not permit any Subsidiary to, create any
additional Subsidiary, unless such Subsidiary is a Loan Party or if the
Investment with respect thereto is permitted pursuant to SECTION 6.04 hereof.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in SECTION 7.01 (a)) payable
under this Agreement or any other Loan Document;

(c) Any representation or warranty made by or on behalf of any Loan Party in, or
in connection with, any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made;

 

86



--------------------------------------------------------------------------------

(d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) ARTICLE VI (other than SECTIONS 6.01 and
6.02), or (ii) SECTION 5.01(e) (after a one (1) Business Day grace period), or
(iii) in any of SECTION 2.16, SECTION 5.02(a), SECTION 5.07, SECTION 5.08 or
SECTION 6.01 (provided that, if (A) any such Default described in this clause
(iii) is of a type that can be cured within 5 Business Days and (B) such Default
could not materially adversely impact the Lenders’ Liens on the Collateral, such
default shall not constitute an Event of Default for 5 Business Days after the
occurrence of such Default so long as the Loan Parties are diligently pursuing
the cure of such Default);

(e) (i) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of fifteen
(15) days after notice thereof from the Administrative Agent to the Lead
Borrower, or (ii) Any Loan Party shall fail to observe or perform when due any
covenant, condition or agreement contained in SECTION 6.02, and such failure
shall continue unremedied for a period of thirty (30) days after notice thereof
from the Administrative Agent to the Lead Borrower;

(f) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;

(g) a Change in Control shall occur;

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01 (h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian,

 

87



--------------------------------------------------------------------------------

sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) Any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) Except as permitted under SECTION 6.05 hereof, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” with respect to all
or substantially all of the Loan Parties’ assets or store locations;

(l) One or more final and nonappealable judgments for the payment of money in an
aggregate amount in excess of $1,000,000 in excess of insurance coverage shall
be rendered against any Loan Party or any combination of Loan Parties and the
same shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any material assets of any Loan
Party to enforce any such judgment;

(m) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;

(n) Any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

(o) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which a nonappealable order or final and nonappealable judgment has been
entered adverse to the Agents and the Lenders;

(p) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document except as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents;

 

88



--------------------------------------------------------------------------------

(q) The occurrence of any uninsured loss to any material portion of the
Collateral;

(r) A material breach by any Borrower or any other party under any of the
Material Agreements;

(s) The indictment of, or institution of any legal process or proceeding by any
governmental agency against, any Loan Party, under any federal, state,
provincial, municipal, and other civil or criminal statute, rule, regulation,
order, or other requirement having the force of law where the relief, penalties,
or remedies sought or available include the forfeiture of any property of any
Loan Party, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material;

(t) the imposition of any stay or other order, the effect of which could
reasonably be expected to restrain the conduct by the Loan Parties, taken as a
whole, of their business in the ordinary course and could reasonably be expected
to result in a Material Adverse Effect;

(u) until the consummation of the SPAC Transaction Dov Charney fails to act as
chief executive officer of the Borrower; or

(v) After the consummation of the SPAC Transaction any event of default shall
occur under the American Apparel Canada Credit Agreement,

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h), or SECTION 7.01(i), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
irrevocably terminate immediately; (ii) declare the Obligations then outstanding
to be due and payable in whole, and thereupon the principal of the Loans and all
other Obligations so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; or (iii) require the Loan Parties to furnish cash collateral
in an amount equal to 105% of the Letter of Credit Outstandings to be held and
applied in accordance with SECTION 2.16 and SECTION 7.03. In case of any event
with respect to any Loan Party described in SECTION 7.01(h), or SECTION 7.01(i),
the Commitments shall automatically and irrevocably terminate and the principal
of the Loans and other Obligations then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

 

89



--------------------------------------------------------------------------------

SECTION 7.02 Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

SECTION 7.03 Application of Proceeds.

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event, shall be
applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

(b) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(d) FOURTH, to pay principal due in respect of the Swingline Loans to the
Borrowers until paid in full;

(e) FIFTH, ratably to pay principal due in respect of the other Loans to the
Borrowers until paid in full;

(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Bank and the Revolving Credit Lenders as
cash collateral in an amount up to 105% of the then extant Stated Amount of
Letters of Credit until paid in full;

(g) SEVENTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party

(h) EIGHTH, ratably to pay any other Obligations and Other Liabilities of the
Borrowers; and

 

90



--------------------------------------------------------------------------------

(i) NINTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

Each Lender and the Issuing Bank hereby irrevocably designate LaSalle Business
Credit, LLC, as Agent for LaSalle Bank Midwest National Association, acting
through its division, LaSalle Retail Finance, as Administrative Agent under this
Agreement and the other Loan Documents. The general administration of the Loan
Documents shall be by the Administrative Agent. The Lenders and the Issuing Bank
each hereby (a) irrevocably authorizes the Administrative Agent (i) to enter
into the Loan Documents to which it is a party, and (ii) at its discretion, to
take or refrain from taking such actions as agent on its behalf and to exercise
or refrain from exercising such powers under the Loan Documents as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto, and (b) agrees and consents to all of the
provisions of the Security Documents. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent.

Each Lender and the Issuing Bank hereby irrevocably designate LaSalle Business
Credit, LLC, as Agent for LaSalle Bank Midwest National Association, acting
through its division, LaSalle Retail Finance, as Collateral Agent under this
Agreement and the other Loan Documents. The Lenders and the Issuing Bank each
hereby (a) irrevocably authorizes the Collateral Agent (i) to enter into the
Loan Documents to which it is a party, and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (b) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Credit Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents. The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Credit Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

 

91



--------------------------------------------------------------------------------

SECTION 8.03 Sharing of Excess Payments.

If at any time or times any Credit Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Credit Party arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Credit Party from the Administrative Agent
pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Credit Party’s ratable portion of all
such distributions by the Administrative Agent, such Credit Party shall promptly
(1) turn the same over to the Administrative Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the Credit
Parties and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other Credit
Parties so that such excess payment received shall be applied ratably as among
the Credit Parties in accordance with their Commitment Percentages; provided,
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

SECTION 8.04 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent, for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement by or through any of its officers,
agents and employees, and no Agent nor its respective directors, officers,
agents or employees shall be liable to any other Credit Party for any action
taken or omitted to be taken in good faith, or be responsible to any other
Credit Party for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence, bad faith or willful misconduct. No Agent or its
respective directors, officers, agents and employees shall in any event be
liable to any other Credit Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or

 

92



--------------------------------------------------------------------------------

agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of

 

93



--------------------------------------------------------------------------------

the Credit Parties. In no event shall the Administrative Agent be required to
comply with any such directions to the extent that the Administrative Agent
believes that its compliance with such directions would be unlawful.

SECTION 8.07 Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

SECTION 8.08 Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s Commitment Percentage of (x) any expenses and fees incurred
by any Agent for the benefit of Credit Parties under this Agreement and any of
the other Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Credit Parties, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) any expenses
of any Agent incurred for the benefit of the Credit Parties that the Loan
Parties have agreed to reimburse pursuant to this Agreement or any other Loan
Document and have failed to so reimburse and (ii) indemnify and hold harmless
each Agent and any of its directors, officers, employees, or agents, on demand,
in the amount of such Credit Party’s Commitment Percentage, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
Credit Party in any way relating to or arising out of this Agreement or any of
the other Loan Documents or any action taken or omitted by it or any of them
under this Agreement or any of the other Loan Documents to the extent not
reimbursed by the Loan Parties, including, without limitation, costs of any suit
initiated by each Agent against any Credit Party (except such as shall have been
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent); provided, however, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Credit Party in its capacity as
such. The provisions of this SECTION 8.08 shall survive the repayment of the
Obligations and the termination of the Commitments.

 

94



--------------------------------------------------------------------------------

SECTION 8.09 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

SECTION 8.11 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default under SECTION
7.01(h), SECTION 7.01(i), SECTION 7.01(j), or SECTION 7.01 (k), shall be
reasonably satisfactory to the Lead Borrower (whose consent in any event shall
not be unreasonably withheld or delayed). If no successor Agent shall have been
so appointed by the Required Lenders and/or none shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, the retiring Agent may, on behalf of the other Credit Parties,
appoint a successor Agent which shall be a Person capable of complying with all
of the duties of such Agent hereunder (in the opinion of the retiring Agent and
as certified to the other Credit Parties in writing by such successor Agent)
which, so long as there is no Event of Default under SECTION 7.01(h), SECTION
7.01(i), SECTION 7.01(j), or SECTION 7.01(k), shall be reasonably satisfactory
to the Lead Borrower (whose consent shall not in any event be unreasonably
withheld or delayed). Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this ARTICLE VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement.

SECTION 8.12 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

 

95



--------------------------------------------------------------------------------

SECTION 8.13 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 8.14 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America can be perfected only by possession. Should any Lender
(other than an Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the

 

96



--------------------------------------------------------------------------------

Administrative Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.15 Delinquent Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Revolving Credit Commitment
Percentage of any Revolving Credit Loans, expenses or setoff or purchase its
Revolving Credit Commitment Percentage of a participation interest in the
Swingline Loans (a “Delinquent Lender”) and such failure is not cured within ten
(10) days of receipt from the Administrative Agent of written notice thereof,
then, in addition to the rights and remedies that may be available to the other
Credit Parties, the Loan Parties or any other party at law or in equity, and not
at limitation thereof, (i) such Delinquent Lender’s right to participate in the
administration of, or decision-making rights related to, the Loans, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of all
outstanding Obligations shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its Commitment
Percentage of any Obligations, any participation obligation, or expenses as to
which it is delinquent, together with interest thereon at the rate set forth in
SECTION 2.11 hereof from the date when originally due until the date upon which
any such amounts are actually paid.

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Delinquent Lender’s
Revolving Credit Commitment to fund future Revolving Credit Loans. Upon any such
purchase of the Revolving Credit Commitment Percentage of any Delinquent Lender,
the Delinquent Lender’s share in future Revolving Credit Loans and its rights
under the Loan Documents with respect thereto shall terminate on the date of
purchase, and the Delinquent Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, an Assignment and Acceptance.

(c) Each Delinquent Lender shall indemnify the Administrative Agent and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its Revolving Credit Commitment
Percentage of a Revolving Credit Loan or to otherwise perform its obligations
under the Loan Documents.

 

97



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a) if to any Loan Party, to it at American Apparel, Inc. 747 Warehouse St., Los
Angeles, CA 90021, Attention: Ken Cieply, CFO (Telecopy No. (213) 225-1212),
(E-Mail ken.cieply@americanapparel.net), with a copy to Hallstrom, Klein & Ward,
LLP, 15615 Alton Pkwy, Suite 175, Irvine, Ca 92618, Attention: Grant J.
Hallstrom, Esquire (Telecopy No. (949) 450-1588), (E-Mail granth@hkwllp.com);

(b) if to the Administrative Agent, the Collateral Agent or the Swingline
Lender, to LaSalle Retail Finance, 25 Braintree Hill Office Park, Suite 205,
Braintree, Massachusetts 02184, Attention: Daniel O’Rourke (Telecopy No.
(781) 353-6101), (E- Mail daniel.orourke@abnamro.com), with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
Robert E. Paul, Esquire (Telecopy No. (617) 880-3456), (E-Mail
rpaul@riemerlaw.com); and

(c) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given three (3) days after mailing or otherwise upon delivery.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

98



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Credit Party may have had notice
or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders; provided, however, that no such waiver, amendment,
modification or other agreement shall:

(i) Increase the Commitment of any Lender without the prior written consent of
such Lender;

(ii) Reduce the principal amount of any Obligation or reduce the rate of
interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders affected thereby;

(iii) Without prior written Unanimous Consent of all Lenders:

(A) postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;

(B) except for Permitted Dispositions, release any material portion of the
Collateral from the Liens of the Security Documents;

(C) increase the Commitments;

(D) change the definition of the terms “Availability” or “Borrowing Base”, or
any component definition thereof if, as a result thereof, the amounts available
to be borrowed by the Borrowers would be increased, provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Reserves;

(E) release any Loan Party from its obligations under any Loan Document, or
limit its liability in respect of such Loan Document;

(F) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance;

(G) change SECTION 2.15, SECTION 2.16, or SECTION 7.03;

 

99



--------------------------------------------------------------------------------

(H) subordinate the Obligations hereunder or the Liens granted hereunder or
under the other Loan Documents, to any other Indebtedness or Lien, as the case
may be;

(I) change any of the provisions of this SECTION 9.02 or the definition of
“Required Lenders” or “Required Revolving Credit Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; or

(J) increase the Swingline Loan Ceiling.

(iv) Without prior written consent of the Agents or the Issuing Bank, as the
case may be, affect the rights or duties of the Agents or the Issuing Bank.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Lead Borrower shall request that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to SECTION 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all of
the Lenders, the Lead Borrower and the Administrative Agent shall be permitted
to amend this Agreement without the consent of the Lender or Lenders which did
not agree to the modification or amendment requested by the Lead Borrower (such
Lender or Lenders, collectively the “Minority Lenders”) subject to their
providing for (i) the termination of the Commitment of each of the Minority
Lenders, (ii) the addition to this Agreement of one or more other financial
institutions which would qualify as an Eligible Assignee, subject to the
reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Commitments after
giving effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (iii) if any
Loans are outstanding at the time of such amendment, the making of such
additional Loans by such new or increasing Lender or Lenders, as the case may
be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (iv) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrowers
unless signed by the Borrowers or other applicable Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses.

 

100



--------------------------------------------------------------------------------

(b) The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred, suffered,
sustained or required to be paid by, or asserted against, any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any
Credit Extension or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
or arising from any of the foregoing, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.

(c) No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Credit Extension or the use of the proceeds thereof.

(d) The provisions of this SECTION 9.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of any Loan
Document, or any investigation made by or on behalf of any Credit Party. All
amounts due under this SECTION 9.03 shall be payable on written demand therefor.

 

101



--------------------------------------------------------------------------------

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent (and any such attempted assignment or transfer without such
consent shall be null and void) provided, however, that nothing in this
Section 9.04(a) shall be construed as preventing the transfer of the rights and
obligations of the Lead Borrower and American Apparel, LLC in connection with
the SPAC Transactions. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, Indemnitees, any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may, with the consent of the Administrative Agent, assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, however, that no such consent shall be required
in connection with any assignment to another Lender or to an Affiliate of a
Lender, and provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to an assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 with respect to the
Commitments, or, if smaller, the entire remaining amount of the assigning
Lender’s Commitment; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under all of the Loans; and (iii) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, and, after
completion of the syndication of the Loans, together with a processing and
recordation fee of $5,000.00. Subject to acceptance and recording thereof
pursuant to SECTION 9.04(d), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any assignment shall give rise to a direct
obligation of the Loan Parties to the assignee and that the assignee shall be
considered to be a “Credit Party” for all purposes under this Agreement and the
other Loan Documents.

 

102



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Braintree, Massachusetts, a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and Letter of Credit
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time. The entries in the Register shall be conclusive and the Loan Parties and
Credit Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
subject to the following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(ii) or SECTION 9.02(b)(iii)(A) that affects such
Participant;

(v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of SECTION 2.13
and SECTION 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to SECTION 9.04(b);

 

103



--------------------------------------------------------------------------------

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 8.03 as though it were a Lender;

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103 1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time. The entries in each Participation
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under SECTION 2.13, SECTION 2.21,
and SECTION 9.08). The Participation Register shall be available for inspection
by the Lead Borrower and any Credit Party at any reasonable time and from time
to time upon reasonable prior notice;

(viii) a Participant shall not be entitled to receive any greater payment under
SECTION 2.13 or SECTION 2.21 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.21 unless the Lead Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.2 1(e) as though it
were a Lender and such Participant is eligible for exemption from the
withholding Tax referred to therein, following compliance with SECTION 2.2 1(e).

(f) Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

 

104



--------------------------------------------------------------------------------

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other Obligation is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of SECTION 2.13, SECTION 2.21, SECTION 9.03 and
ARTICLE VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent, on behalf of itself and the other Credit Parties, may require such
assurances and indemnities as it shall reasonably deem necessary or appropriate
to protect the Credit Parties against loss on account of such release and
termination, including, without limitation, with respect to credits previously
applied to the Obligations that may subsequently be reversed or revoked.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

105



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document
held by a Credit Party, irrespective of whether or not such Credit Party shall
have made any demand under this Agreement or other Loan Document and although
such obligations may be matured or unmatured or otherwise fully secured. The
Administrative Agent or the applicable Lender shall provide the Lead Borrower
with written notice promptly after any exercise of the right of setoff. The
rights of each Credit Party under this SECTION 9.08 are in addition to other
rights and remedies (including other rights of setoff) that such Credit Party
may have, provided that the proceeds of any setoff shall be shared in accordance
with SECTION 8.03. Notwithstanding the foregoing, no Credit Party will, or will
permit its Participant to, exercise its rights under this SECTION 9.08 without
the consent of the Administrative Agent or the Required Lenders. ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF
THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the Commonwealth of
Massachusetts sitting in Boston, Massachusetts or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Agreement hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement against a Loan Party
or its properties in the courts of any jurisdiction.

 

106



--------------------------------------------------------------------------------

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the Commonwealth
of Massachusetts sitting in Boston, Massachusetts or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and
consents to the exclusive jurisdiction of such courts with respect to any such
action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) AND WAIVES THE RIGHT TO ASSERT ANY SETOFF,
COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES OF LIMITATIONS WHICH
MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with Administrative Agent before issuing such
press release or other public disclosure. Each Borrower consents to the
publication by Administrative Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Borrower’s name, product photographs, logo or trademark. The Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

107



--------------------------------------------------------------------------------

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively,
the “Charges”), shall be found by a court of competent jurisdiction in a final
order to exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with Applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release of any Loan Party from, any of the terms or provisions of,
this Agreement, any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent, the Collateral Agent, or any
other Credit Party.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the indefeasible payment in full in cash of the
Obligations after the termination of all Commitments to any Loan Party under any
Loan Document), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations, or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that

 

108



--------------------------------------------------------------------------------

may or might in any manner or to any extent vary the risk of any Loan Party or
that would otherwise operate as a discharge of any Loan Party as a matter of law
or equity (other than the indefeasible payment in full in cash of all the
Obligations after termination of all Commitments to any Loan Party under any
Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document. The
Administrative Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination of Commitments to any Loan Party under any Loan
Document. Pursuant to Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

(d) Except as otherwise specifically provided herein, each Borrower is obligated
to repay the Obligations as joint and several obligors under this Agreement.
Upon payment by any Loan Party of any Obligations, all rights of such Loan Party
against any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations and the termination of all
Commitments to any Loan Party under any Loan Document. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent, to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the

 

109



--------------------------------------------------------------------------------

“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which that Real
Estate is sold at the foreclosure sale, even if the Real Estate is worth more
than the sale price; and (iii) the Credit Parties may collect Obligations from a
Loan Party even if a Credit Party, by foreclosing on any such Real Estate, has
destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

 

110



--------------------------------------------------------------------------------

SECTION 9.15 Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to the extent required by the Merger Agreement, (e) to any other
party to this Agreement, (f) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(g) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and any actual or prospective counterparty or advisors to any swap or
derivative transactions relating to the Loan Parties and the Obligations,
(h) with the consent of the Loan Parties or (i) to the extent such Information
(I) becomes publicly available other than as a result of a breach of this
Section or (II) becomes available any Credit Party on a nonconfidential basis
from a source other than the Loan Parties. For the purposes of this Section, the
term “Information” means all information received from the Loan Parties relating
to their business, other than any such information that is available to the
Credit Parties on a nonconfidential basis prior to disclosure by the Loan
Parties, provided that, in the case of information received from the Loan
Parties after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.16 Patriot Act.

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act. Each Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

111



--------------------------------------------------------------------------------

SECTION 9.17 Foreign Asset Control Regulations.

Neither the advance of the Loans nor the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

[SIGNATURE PAGES FOLLOW]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

AMERICAN APPAREL, INC., as Lead Borrower and as a Borrower By:   /s/ Dov Charney
Name:   Dov Charney Title:   President AMERICAN APPAREL RETAIL, INC., as a
Borrower By:   /s/ Dov Charney Name:   Dov Charney Title:   President AMERICAN
APPAREL DYEING & FINISHING, INC., as a Borrower By:   /s/ Dov Charney Name:  
Dov Charney Title:   Secretary KCL KNITTING, LLC, as a Borrower By:   /s/ Dov
Charney Name:   Dov Charney Title:   President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AMERICAN APPAREL, LLC, as a Facility Guarantor By:   /s/ Dov Charney Name:   Dov
Charney Title:   President FRESH AIR FREIGHT, INC., as a Facility Guarantor By:
  /s/ Dov Charney Name:   Dov Charney Title:   President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC, As Agent for LaSalle Bank Midwest National
Association, acting through its division, LaSalle Retail Finance As
Administrative Agent, as Collateral Agent, as Swingline Lender and as Lender By:
  /s/ Craig Nutbrown Name:   Craig Nutbrown Title:   First Vice President
Address: 25 Braintree Hill Office Park, Suite 205 Braintree, Massachusetts 02184
Attn: Daniel O’Rourke Telephone: (781) 353-6126 Telecopy: (781) 353-6101 LASALLE
BANK NATIONAL ASSOCIATION, As Issuing Bank By:  

/s/ STEVEN FENTON

Name:  

STEVEN FENTON

Title:  

SR. VP/GN Counsel

Address: 135 South LaSalle Street Chicago, IL 60603 Telephone: (312) 904-2000

Signature Page to Credit Agreement